
	

113 HR 2467 IH: Abandoned Mine Lands Cleanup and Taxpayer Fairness Act
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2467
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Markey (for
			 himself, Mr. Holt, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide that production of all locatable minerals from
		  mining claims located under the general mining laws, or mineral concentrates or
		  products derived from locatable minerals from such mining claims, shall be
		  subject to a royalty of 12.5 percent of the gross income from mining, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Abandoned Mine Lands Cleanup
			 and Taxpayer Fairness Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Hardrock Mining Reform
					Sec. 101. Short title.
					Sec. 102. Definitions and references.
					Sec. 103. Application rules.
					Subtitle A—Mineral Exploration and Development
					Sec. 111. Royalty.
					Sec. 112. Hardrock mining claim maintenance fee.
					Sec. 113. Effect of payments for use and occupancy of
				claims.
					Sec. 114. Limitation on patents.
					Subtitle B—Protection of Special Places
					Sec. 121. Lands open to location.
					Sec. 122. Withdrawal petitions by States, political
				subdivisions, and Indian tribes.
					Subtitle C—Environmental Considerations of Mineral Exploration
				and Development
					Sec. 131. General standard for hardrock mining on Federal
				land.
					Sec. 132. Permits.
					Sec. 133. Exploration permit.
					Sec. 134. Operations permit.
					Sec. 135. Persons ineligible for permits.
					Sec. 136. Financial assurance.
					Sec. 137. Operation and reclamation.
					Sec. 138. State law and regulation.
					Sec. 139. Limitation on the issuance of permits.
					Subtitle D—Administrative and Miscellaneous
				Provisions
					Sec. 141. Policy functions.
					Sec. 142. User fees.
					Sec. 143. Inspection and monitoring.
					Sec. 144. Citizens suits.
					Sec. 145. Administrative and judicial review.
					Sec. 146. Enforcement.
					Sec. 147. Regulations.
					Sec. 148. Effective date.
					Sec. 149. Savings clause.
					Sec. 150. Availability of public records.
					Sec. 151. Miscellaneous powers.
					Sec. 152. Multiple mineral development and surface
				resources.
					Sec. 153. Mineral materials.
					Title II—Abandoned Mine Reclamation 
					Sec. 201. Short title.
					Sec. 202. Definitions and references.
					Subtitle A—Hardrock Mining Reclamation
					Sec. 211. Displaced material reclamation fee.
					Sec. 212. Fees adjustments.
					Subtitle B—Abandoned Mine Cleanup Fund
					Sec. 221. Establishment of fund.
					Sec. 222. Use and objectives of the fund.
					Sec. 223. Eligible lands and waters.
					Subtitle C—Administrative Provisions
					Sec. 231. Effective date.
					Sec. 232. Fees adjustments.
					Sec. 233. Inspection and monitoring.
					Sec. 234. Regulations.
					Sec. 235. Availability of public records.
				
			IHardrock Mining
			 Reform
			101.Short
			 titleThis title may be cited
			 as the Mining Reform and Deficit
			 Reduction Act of 2013.
			102.Definitions and
			 references
				(a)In
			 generalAs used in this title:
					(1)The term
			 affiliate means with respect to any person, any of the
			 following:
						(A)Any person who
			 controls, is controlled by, or is under common control with such person.
						(B)Any partner of
			 such person.
						(C)Any person owning
			 at least 10 percent of the voting shares of such person.
						(2)The term
			 applicant means any person applying for a permit under this title
			 or a modification to or a renewal of a permit under this title.
					(3)The term
			 beneficiation means the crushing and grinding of locatable mineral
			 ore and such processes as are employed to free the mineral from other
			 constituents, including but not necessarily limited to, physical and chemical
			 separation techniques.
					(4)The term
			 casual use—
						(A)subject to
			 subparagraphs (B) and (C), means mineral activities that do not ordinarily
			 result in any disturbance of public lands and resources;
						(B)includes
			 collection of geochemical, rock, soil, or mineral specimens using handtools,
			 hand panning, or nonmotorized sluicing; and
						(C)does not
			 include—
							(i)the
			 use of mechanized earth-moving equipment, suction dredging, or
			 explosives;
							(ii)the
			 use of motor vehicles in areas closed to off-road vehicles;
							(iii)the construction
			 of roads or drill pads; and
							(iv)the
			 use of toxic or hazardous materials.
							(5)The term
			 claim holder means a person holding a mining claim, millsite
			 claim, or tunnel site claim located under the general mining laws and
			 maintained in compliance with such laws and this title. Such term may include
			 an agent of a claim holder.
					(6)The term
			 control means having the ability, directly or indirectly, to
			 determine (without regard to whether exercised through one or more corporate
			 structures) the manner in which an entity conducts mineral activities, through
			 any means, including without limitation, ownership interest, authority to
			 commit the entity’s real or financial assets, position as a director, officer,
			 or partner of the entity, or contractual arrangement.
					(7)The term
			 exploration—
						(A)subject to
			 subparagraphs (B) and (C), means creating surface disturbance other than casual
			 use, to evaluate the type, extent, quantity, or quality of minerals
			 present;
						(B)includes mineral
			 activities associated with sampling, drilling, and analyzing locatable mineral
			 values; and
						(C)does not include
			 extraction of mineral material for commercial use or sale.
						(8)The term
			 Federal land means any land, and any interest in land, that is
			 owned by the United States and open to location of mining claims under the
			 general mining laws and subtitle B of this title.
					(9)The term
			 Indian lands means lands held in trust for the benefit of an
			 Indian tribe or individual or held by an Indian tribe or individual subject to
			 a restriction by the United States against alienation.
					(10)The term
			 Indian tribe means any Indian tribe, band, nation, pueblo, or
			 other organized group or community, including any Alaska Native village or
			 regional corporation as defined in or established pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.), that is
			 recognized as eligible for the special programs and services provided by the
			 United States to Indians because of their status as Indians.
					(11)The term
			 locatable mineral—
						(A)subject to
			 subparagraph (B), means any mineral, the legal and beneficial title to which
			 remains in the United States and that is not subject to disposition under any
			 of—
							(i)the
			 Mineral Leasing Act (30 U.S.C. 181 et seq.);
							(ii)the
			 Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.);
							(iii)the Act of July
			 31, 1947, commonly known as the Materials Act of 1947 (30 U.S.C. 601 et seq.); or
							(iv)the
			 Mineral Leasing for Acquired Lands Act (30 U.S.C. 351 et seq.); and
							(B)does not include
			 any mineral that is subject to a restriction against alienation imposed by the
			 United States and is—
							(i)held
			 in trust by the United States for any Indian or Indian tribe, as defined in
			 section 2 of the Indian Mineral Development Act of 1982 (25 U.S.C. 2101);
			 or
							(ii)owned by any
			 Indian or Indian tribe, as defined in that section.
							(12)The term
			 mineral activities means any activity on a mining claim, millsite
			 claim, or tunnel site claim for, related to, or incidental to, mineral
			 exploration, mining, beneficiation, processing, or reclamation activities for
			 any locatable mineral.
					(13)The term
			 mining claim—
						(A)subject to
			 subparagraph (B), means a claim located under the Mining Law of 1872 within the
			 boundaries of which exist locatable minerals the claimant intends to
			 extract;
						(B)does not include a
			 claim located for the purpose of securing Federal lands for a waste rock dump,
			 tailings pile, or other purposes incident to processing locatable minerals
			 extracted elsewhere.
						(14)The term
			 National Conservation System unit means any unit of the National
			 Park System, National Wildlife Refuge System, National Wild and Scenic Rivers
			 System, or National Trails System, or a National Conservation Area, a National
			 Recreation Area, a National Monument, or any unit of the National Wilderness
			 Preservation System.
					(15)The term
			 operator means any person proposing or authorized by a permit
			 issued under this title to conduct mineral activities and any agent of such
			 person.
					(16)The term
			 person means an individual, Indian tribe, partnership,
			 association, society, joint venture, joint stock company, firm, company,
			 corporation, cooperative, or other organization and any instrumentality of
			 State or local government including any publicly owned utility or publicly
			 owned corporation of State or local government.
					(17)The term
			 processing means processes downstream of beneficiation employed to
			 prepare locatable mineral ore into the final marketable product, including
			 smelting and electrolytic refining.
					(18)The term
			 Secretary means the Secretary of the Interior, unless otherwise
			 specified.
					(19)The term
			 temporary cessation means a halt in mine-related production
			 activities for a continuous period of no longer than 5 years.
					(20)The term
			 undue degradation means, based on consideration of other resource
			 values that may be affected, the operation or proposed operation fails to
			 comply with the performance standards in this title or can reasonably be
			 expected to cause significant environmental harm to wildlife; land, air, or
			 water resources; or scientific or cultural resources.
					(21)The term
			 valid existing rights means a mining claim or millsite claim
			 located on lands described in section 121(b), that—
						(A)was properly
			 located and maintained under the general mining laws prior to the date of
			 enactment of this Act;
						(B)was supported by a
			 discovery of a valuable mineral deposit within the meaning of the general
			 mining laws on the date of enactment of this Act, and, for millsite claims,
			 does not involve more than one mill site for every mining claim located for
			 that operation; and
						(C)continues to be
			 valid under this title.
						(b)References to
			 other laws
					(1)Any reference in
			 this title to the term general mining laws is a reference to those Acts that
			 generally comprise chapters 2, 12A, and 16, and sections 161 and 162, of title
			 30, United States Code.
					(2)Any reference in
			 this title to the Act of July 23, 1955, is a reference to the Act entitled
			 An Act to amend the Act of July 31, 1947 (61 Stat. 681) and the mining
			 laws to provide for multiple use of the surface of the same tracts of the
			 public lands, and for other purposes (30 U.S.C. 601 et seq.).
					103.Application
			 rules
				(a)In
			 generalThis title applies to any mining claim, millsite claim,
			 or tunnel site claim located under the general mining laws, before, on, or
			 after the date of enactment of this Act, except as provided in subsection
			 (b).
				(b)Preexisting
			 claims
					(1)Any unpatented
			 mining claim or millsite claim located under the general mining laws before the
			 date of enactment of this Act for which a plan of operation has not been
			 approved or a notice filed prior to the date of enactment shall, upon the
			 effective date of this title, be subject to the requirements of this title,
			 except as provided in paragraphs (2) and (3).
					(2)(A)If a plan of operations
			 is approved for mineral activities on any claim or site referred to in
			 paragraph (1) prior to the date of enactment of this Act but such operations
			 have not commenced prior to the date of enactment of this Act—
							(i)during the 5-year
			 period beginning on the date of enactment of this Act, mineral activities at
			 such claim or site shall be subject to such plan of operations;
							(ii)during such
			 5-year period, modifications of any such plan may be made in accordance with
			 the provisions of law applicable prior to the enactment of this Act if such
			 modifications are deemed minor by the Secretary concerned; and
							(iii)the operator
			 shall bring such mineral activities into compliance with this title by the end
			 of such 5-year period.
							(B)Where an
			 application for modification of a plan of operations referred to in
			 subparagraph (A)(ii) has been timely submitted and an approved plan expires
			 prior to Secretarial action on the application, mineral activities and
			 reclamation may continue in accordance with the terms of the expired plan until
			 the Secretary makes an administrative decision on the application.
						(c)Federal lands
			 subject to existing permit
					(1)Any Federal land
			 shall be subject to the requirements of section 112(a)(2) if the land
			 is—
						(A)subject to an
			 operations permit; and
						(B)producing valuable
			 locatable minerals in commercial quantities prior to the date of enactment of
			 this Act.
						(2)Any Federal land
			 added through a plan modification to an operations permit on Federal land that
			 is submitted after the date of enactment of this Act shall be subject to the
			 terms of section 112(a)(3).
					(d)Application of
			 title to beneficiation and processing of non-Federal minerals on Federal
			 landsThe provisions of this title (including the environmental
			 protection requirements of subtitle C) shall apply in the same manner and to
			 the same extent to mining claims, millsite claims, and tunnel site claims used
			 for beneficiation or processing activities or activities related to, or
			 incidental to, such mineral activities for any mineral without regard to
			 whether or not the legal and beneficial title to the mineral is held by the
			 United States. This subsection applies only to minerals that are locatable
			 minerals or minerals that would be locatable minerals if the legal and
			 beneficial title to such minerals were held by the United States.
				AMineral
			 Exploration and Development
				111.Royalty
					(a)Reservation of
			 royalty
						(1)In
			 generalSubject to paragraph
			 (2), production of all locatable minerals from any mining claim located under
			 the general mining laws and maintained in compliance with this title, or
			 mineral concentrates or products derived from locatable minerals from any such
			 mining claim, as the case may be, shall be subject to a royalty of 12.5 percent
			 of the gross income from mining. The claim holder or any operator to whom the
			 claim holder has assigned the obligation to make royalty payments under the
			 claim and any person who controls such claim holder or operator shall be liable
			 for payment of such royalties.
						(2)Federal land
			 added to existing operations permitAny Federal land added
			 through a plan modification to an operations permit that is submitted after the
			 date of enactment of this Act shall be subject to the royalty that applies to
			 Federal land under paragraph (1).
						(3)DepositAmounts
			 received by the United States as royalties under this subsection shall be
			 deposited into the Treasury.
						(b)Duties of claim
			 holders, operators, and transporters
						(1)A
			 person—
							(A)who is required to
			 make any royalty payment under this section shall make such payments to the
			 United States at such times and in such manner as the Secretary may by rule
			 prescribe; and
							(B)shall notify the
			 Secretary, in the time and manner as may be specified by the Secretary, of any
			 assignment that such person may have made of the obligation to make any royalty
			 or other payment under a mining claim.
							(2)Any person paying
			 royalties under this section shall file a written instrument, together with the
			 first royalty payment, affirming that such person is responsible for making
			 proper payments for all amounts due for all time periods for which such person
			 has a payment responsibility. Such responsibility for the periods referred to
			 in the preceding sentence shall include any and all additional amounts billed
			 by the Secretary and determined to be due by final agency or judicial action.
			 Any person liable for royalty payments under this section who assigns any
			 payment obligation shall remain jointly and severally liable for all royalty
			 payments due for the claim for the period.
						(3)A
			 person conducting mineral activities shall—
							(A)develop and comply
			 with the site security provisions in the operations permit designed to protect
			 from theft the locatable minerals, concentrates or products derived therefrom
			 which are produced or stored on a mining claim, and such provisions shall
			 conform with such minimum standards as the Secretary may prescribe by rule,
			 taking into account the variety of circumstances on mining claims; and
							(B)not later than the
			 5th business day after production begins anywhere on a mining claim, or
			 production resumes after more than 90 days after production was suspended,
			 notify the Secretary, in the manner prescribed by the Secretary, of the date on
			 which such production has begun or resumed.
							(4)The Secretary may
			 by rule require any person engaged in transporting a locatable mineral,
			 concentrate, or product derived there from to carry on his or her person, in
			 his or her vehicle, or in his or her immediate control, documentation showing,
			 at a minimum, the amount, origin, and intended destination of the locatable
			 mineral, concentrate, or product derived there from in such circumstances as
			 the Secretary determines is appropriate.
						(c)Recordkeeping
			 and reporting requirements
						(1)A
			 claim holder, operator, or other person directly involved in developing,
			 producing, processing, transporting, purchasing, or selling locatable minerals,
			 concentrates, or products derived therefrom, subject to this title, through the
			 point of royalty computation shall establish and maintain any records, make any
			 reports, and provide any information that the Secretary may reasonably require
			 for the purposes of implementing this section or determining compliance with
			 rules or orders under this section. Such records shall include, but not be
			 limited to, periodic reports, records, documents, and other data. Such reports
			 may also include, but not be limited to, pertinent technical and financial data
			 relating to the quantity, quality, composition volume, weight, and assay of all
			 minerals extracted from the mining claim. Upon the request of any officer or
			 employee duly designated by the Secretary conducting an audit or investigation
			 pursuant to this section, the appropriate records, reports, or information that
			 may be required by this section shall be made available for inspection and
			 duplication by such officer or employee. Failure by a claim holder, operator,
			 or other person referred to in the first sentence to cooperate with such an
			 audit, provide data required by the Secretary, or grant access to information
			 may, at the discretion of the Secretary, result in involuntary forfeiture of
			 the claim.
						(2)Records required
			 by the Secretary under this section shall be maintained for 7 years after
			 release of financial assurance under section 136 unless the Secretary notifies
			 the operator that the Secretary has initiated an audit or investigation
			 involving such records and that such records must be maintained for a longer
			 period. In any case when an audit or investigation is underway, records shall
			 be maintained until the Secretary releases the operator of the obligation to
			 maintain such records.
						(d)AuditsThe
			 Secretary is authorized to conduct such audits of all claim holders, operators,
			 transporters, purchasers, processors, or other persons directly or indirectly
			 involved in the production or sales of minerals covered by this title, as the
			 Secretary deems necessary for the purposes of ensuring compliance with the
			 requirements of this section. For purposes of performing such audits, the
			 Secretary shall, at reasonable times and upon request, have access to, and may
			 copy, all books, papers and other documents that relate to compliance with any
			 provision of this section by any person.
					(e)Cooperative
			 agreements
						(1)The Secretary is
			 authorized to enter into cooperative agreements with the Secretary of
			 Agriculture to share information concerning the royalty management of locatable
			 minerals, concentrates, or products derived therefrom, to carry out inspection,
			 auditing, investigation, or enforcement (not including the collection of
			 royalties, civil or criminal penalties, or other payments) activities under
			 this section in cooperation with the Secretary, and to carry out any other
			 activity described in this section.
						(2)Except as provided
			 in paragraph (3)(A) of this subsection (relating to trade secrets), and
			 pursuant to a cooperative agreement, the Secretary of Agriculture shall, upon
			 request, have access to all royalty accounting information in the possession of
			 the Secretary respecting the production, removal, or sale of locatable
			 minerals, concentrates, or products derived therefrom from claims on lands open
			 to location under this title.
						(3)Trade secrets,
			 proprietary, and other confidential information protected from disclosure under
			 section
			 552 of title 5, United States Code, popularly known as the
			 Freedom of Information Act, shall be made available by the Secretary to other
			 Federal agencies as necessary to assure compliance with this title and other
			 Federal laws. The Secretary, the Secretary of Agriculture, the Administrator of
			 the Environmental Protection Agency, and other Federal officials shall ensure
			 that such information is provided protection in accordance with the
			 requirements of that section.
						(f)Interest and
			 substantial underreporting assessments
						(1)In the case of
			 mining claims where royalty payments are not received by the Secretary on the
			 date that such payments are due, the Secretary shall charge interest on such
			 underpayments at the same interest rate as the rate applicable under section
			 6621(a)(2) of the Internal Revenue Code of 1986. In the case of an
			 underpayment, interest shall be computed and charged only on the amount of the
			 deficiency and not on the total amount.
						(2)If there is any
			 underreporting of royalty owed on production from a claim for any production
			 month by any person liable for royalty payments under this section, the
			 Secretary shall assess a penalty of not greater than 25 percent of the amount
			 of that underreporting.
						(3)For the purposes
			 of this subsection, the term underreporting means the difference
			 between the royalty on the value of the production that should have been
			 reported and the royalty on the value of the production which was reported, if
			 the value that should have been reported is greater than the value that was
			 reported.
						(4)The Secretary may
			 waive or reduce the assessment provided in paragraph (2) of this subsection if
			 the person liable for royalty payments under this section corrects the
			 underreporting before the date such person receives notice from the Secretary
			 that an underreporting may have occurred, or before 90 days after the date of
			 the enactment of this section, whichever is later.
						(5)The Secretary
			 shall waive any portion of an assessment under paragraph (2) of this subsection
			 attributable to that portion of the underreporting for which the person
			 responsible for paying the royalty demonstrates that—
							(A)such person had
			 written authorization from the Secretary to report royalty on the value of the
			 production on basis on which it was reported;
							(B)such person had
			 substantial authority for reporting royalty on the value of the production on
			 the basis on which it was reported;
							(C)such person
			 previously had notified the Secretary, in such manner as the Secretary may by
			 rule prescribe, of relevant reasons or facts affecting the royalty treatment of
			 specific production which led to the underreporting; or
							(D)such person meets
			 any other exception which the Secretary may, by rule, establish.
							(g)Expanded royalty
			 obligationsEach person liable for royalty payments under this
			 section shall be jointly and severally liable for royalty on all locatable
			 minerals, concentrates, or products derived therefrom lost or wasted from a
			 mining claim located under the general mining laws and maintained in compliance
			 with this title when such loss or waste is due to negligence on the part of any
			 person or due to the failure to comply with any rule, regulation, or order
			 issued under this section.
					(h)Gross income
			 from mining definedFor the purposes of this section, for any
			 locatable mineral, the term gross income from mining has the same
			 meaning as the term gross income in section 613(c) of the Internal
			 Revenue Code of 1986.
					(i)Effective
			 dateThe royalty under this section shall take effect with
			 respect to the production of locatable minerals after the enactment of this
			 Act, but any royalty payments attributable to production during the first 12
			 calendar months after the enactment of this Act shall be payable at the
			 expiration of such 12-month period.
					(j)Failure To
			 comply with royalty requirementsAny person who fails to comply
			 with the requirements of this section or any regulation or order issued to
			 implement this section shall be liable for a civil penalty under section 109 of
			 the Federal Oil and Gas Royalty Management Act (30 U.S.C. 1719) to the same extent
			 as if the claim located under the general mining laws and maintained in
			 compliance with this title were a lease under that Act.
					(k)Use of amounts
			 for deficit reductionNotwithstanding any other provision of law,
			 any amounts received by the United States as royalties under this section shall
			 be deposited in the Treasury and used for Federal budget deficit reduction or,
			 if there is no Federal budget deficit, for reducing the Federal debt in such
			 manner as the Secretary of the Treasury considers appropriate.
					112.Hardrock mining
			 claim maintenance fee
					(a)Fee
						(1)Except as provided
			 in section 2511(e)(2) of the Energy Policy Act of 1992 (relating to oil shale
			 claims), for each unpatented mining claim, mill or tunnel site on federally
			 owned lands, whether located before, on, or after enactment of this Act, each
			 claimant shall pay to the Secretary, on or before August 31 of each year, a
			 claim maintenance fee of $200 per claim to hold such unpatented mining claim,
			 mill or tunnel site for the assessment year beginning at noon on the next day,
			 September 1. Such claim maintenance fee shall be in lieu of the assessment work
			 requirement contained in the Mining Law of 1872 (30 U.S.C. 28 et seq.) and the related
			 filing requirements contained in section 314(a) and (c) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1744(a)
			 and (c)).
						(2)(A)The Secretary shall
			 adjust the fees required by this section to reflect changes in the Consumer
			 Price Index published by the Bureau of Labor Statistics of the Department of
			 Labor every 5 years after the date of enactment of this Act, or more frequently
			 if the Secretary determines an adjustment to be reasonable. The Secretary shall
			 employ the Consumer Price Index for All-Urban Consumers published by the
			 Department of Labor as the basis for adjustment, and rounding according to the
			 adjustment process of conditions of the Federal Civil Penalties Inflation
			 Adjustment Act of 1990 (104 Stat. 890).
							(B)The Secretary shall provide claimants
			 notice of any adjustment made under this paragraph not later than July 1 of any
			 year in which the adjustment is made.
							(C)A fee adjustment under this paragraph
			 shall begin to apply the calendar year following the calendar year in which it
			 is made.
							(b)LocationNotwithstanding any provision of law, for
			 every unpatented mining claim, mill or tunnel site located after the date of
			 enactment of this Act the locator shall, at the time the location notice is
			 recorded with the Bureau of Land Management, pay to the Secretary a location
			 fee, in addition to the fee required by subsection (a) of $50 per claim.
					(c)Co-OwnershipThe
			 co-ownership provisions of the Mining Law of 1872 (30 U.S.C. 28 et seq.)
			 will remain in effect except that the annual claim maintenance fee, where
			 applicable, shall replace applicable assessment requirements and
			 expenditures.
					(d)Failure To
			 payFailure to pay the claim maintenance fee as required by
			 subsection (a) shall conclusively constitute a forfeiture of the unpatented
			 mining claim, mill or tunnel site by the claimant and the claim shall be deemed
			 null and void by operation of law.
					(e)Other
			 requirements
						(1)Nothing in this
			 section shall change or modify the requirements of section 314(b) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(b)), or the
			 requirements of section 314(c) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C.
			 1744(c)) related to filings required by section 314(b), which
			 remain in effect.
						(2)Section 2324 of
			 the Revised Statutes of the United States (30 U.S.C. 28) is amended by inserting
			 or section 103(a) of the Mining Reform
			 and Deficit Reduction Act of 2013 after Act of
			 1993,.
						113.Effect of
			 payments for use and occupancy of claimsTimely payment of the claim maintenance fee
			 required by section 112 of this title or any related law relating to the use of
			 Federal land, preserves the claimant’s ability to use and occupy the Federal
			 land concerned for prospecting and exploration, consistent with and subject to
			 the requirements of this title and other applicable law.
				114.Limitation on
			 patents
					(a)Mining
			 claims
						(1)Determinations
			 requiredAfter the date of enactment of this Act, no patent shall
			 be issued by the United States for any mining claim located under the general
			 mining laws unless the Secretary determines that, for the claim
			 concerned—
							(A)a patent
			 application was filed with the Secretary on or before September 30, 1994;
			 and
							(B)all requirements
			 established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29
			 and 30) for vein or lode claims and sections 2329, 2330, 2331, and 2333 of the
			 Revised Statutes (30
			 U.S.C. 35, 36, and 37) for placer claims were fully complied
			 with by that date.
							(2)Right to
			 patentIf the Secretary makes the determinations referred to in
			 subparagraphs (A) and (B) of paragraph (1) for any mining claim, the holder of
			 the claim shall be entitled to the issuance of a patent in the same manner and
			 degree to which such claim holder would have been entitled to prior to the
			 enactment of this Act, unless and until such determinations are withdrawn or
			 invalidated by the Secretary or by a court of the United States.
						(b)Millsite
			 claims
						(1)Determinations
			 requiredAfter the date of enactment of this Act, no patent shall
			 be issued by the United States for any millsite claim located under the general
			 mining laws unless the Secretary determines that for the millsite
			 concerned—
							(A)a patent
			 application for such land was filed with the Secretary on or before September
			 30, 1994; and
							(B)all requirements
			 applicable to such patent application were fully complied with by that
			 date.
							(2)Right to
			 patentIf the Secretary makes the determinations referred to in
			 subparagraphs (A) and (B) of paragraph (1) for any millsite claim, the holder
			 of the claim shall be entitled to the issuance of a patent in the same manner
			 and degree to which such claim holder would have been entitled to prior to the
			 enactment of this Act, unless and until such determinations are withdrawn or
			 invalidated by the Secretary or by a court of the United States.
						BProtection of
			 Special Places
				121.Lands open to
			 location
					(a)Lands open to
			 locationExcept as provided in subsection (b), mining claims may
			 be located under the general mining laws only on such lands and interests as
			 were open to the location of mining claims under the general mining laws
			 immediately before the enactment of this Act.
					(b)Lands not open
			 to locationNotwithstanding any other provision of law and
			 subject to valid existing rights, each of the following shall not be open to
			 the location of mining claims under the general mining laws on or after the
			 date of enactment of this Act:
						(1)Wilderness study
			 areas.
						(2)Areas of critical
			 environmental concern.
						(3)Areas designated
			 for inclusion in the National Wild and Scenic Rivers System pursuant to the
			 Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.), areas
			 designated for potential addition to such system pursuant to section 5(a) of
			 that Act (16 U.S.C. 1276(a)), and areas determined to be eligible for inclusion
			 in such system pursuant to section 5(d) of such Act (16 U.S.C.
			 1276(d)).
						(4)Any area
			 identified in the set of inventoried roadless areas maps contained in the
			 Forest Service Roadless Area Conservation Final Environmental Impact Statement,
			 Volume 2, dated November 2000.
						(c)Existing
			 authority not affectedNothing in this title limits the authority
			 granted the Secretary in section 204 of the Federal Land Policy and Management
			 Act of 1976 (43
			 U.S.C. 1714) to withdraw public lands.
					122.Withdrawal
			 petitions by States, political subdivisions, and Indian tribes
					(a)In
			 generalSubject to valid existing rights, any State or political
			 subdivision of a State or an Indian tribe may submit a petition to the
			 Secretary for the withdrawal of a specific tract of Federal land from the
			 operation of the general mining laws, in order to protect specific values
			 identified in the petition that are important to the State or political
			 subdivision or Indian tribe. Such values may include the value of a watershed
			 to supply drinking water, wildlife habitat value, cultural or historic
			 resources, or value for scenic vistas important to the local economy, and other
			 similar values. In the case of an Indian tribe, the petition may also identify
			 religious or cultural values that are important to the Indian tribe. The
			 petition shall contain the information required by section 204 of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1714).
					(b)Consideration of
			 petitionThe Secretary—
						(1)shall solicit
			 public comment on the petition;
						(2)shall make a final
			 decision on the petition within 180 days after receiving it; and
						(3)shall grant the
			 petition subject to valid existing rights, unless the Secretary makes and
			 publishes in the Federal Register specific findings why a decision to grant the
			 petition would be against the national interest.
						CEnvironmental
			 Considerations of Mineral Exploration and Development
				131.General
			 standard for hardrock mining on Federal landNotwithstanding section 302(b) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1732(b)), the first
			 section of the Act of June 4, 1897 (chapter 2; 30 Stat. 36
			 16 U.S.C.
			 478), and the National Forest Management Act of 1976
			 (16 U.S.C. 1600 et
			 seq.), and in accordance with this subtitle and applicable law,
			 unless expressly stated otherwise in this title, the Secretary—
					(1)shall ensure that
			 mineral activities on any Federal land that is subject to a mining claim,
			 millsite claim, or tunnel site claim is carefully controlled to prevent undue
			 degradation of public lands and resources; and
					(2)shall not grant
			 permission to engage in mineral activities if the Secretary, after considering
			 the evidence, determines that undue degradation would result from such
			 activities.
					132.Permits
					(a)Permits
			 requiredNo person may engage in mineral activities on Federal
			 land that may cause a disturbance of surface resources, including land, air,
			 ground water and surface water, and fish and wildlife, unless—
						(1)the claim was
			 properly located under the general mining laws and maintained in compliance
			 with such laws and this title; and
						(2)a
			 permit was issued to such person under this subtitle authorizing such
			 activities.
						(b)Negligible
			 disturbanceNotwithstanding subsection (a)(2), a permit under
			 this subtitle shall not be required for mineral activities that are a casual
			 use of the Federal land.
					(c)Coordination
			 with NEPA processThe Secretary and the Secretary of Agriculture
			 shall conduct the permit processes under this title in coordination with the
			 timing and other requirements under section 102 of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332).
					133.Exploration
			 permit
					(a)Authorized
			 exploration activityAny claim holder may apply for an
			 exploration permit for any mining claim authorizing the claim holder to remove
			 a reasonable amount of the locatable minerals from the claim for analysis,
			 study and testing. Such permit shall not authorize the claim holder to remove
			 any mineral for sale nor to conduct any activities other than those required
			 for exploration for locatable minerals and reclamation.
					(b)Permit
			 Application requirementsAn application for an exploration permit
			 under this section shall be submitted in a manner satisfactory to the Secretary
			 or, for National Forest System lands, the Secretary of Agriculture, and shall
			 contain an exploration plan, a reclamation plan for the proposed exploration,
			 and such documentation as necessary to ensure compliance with applicable
			 Federal and State environmental laws and regulations.
					(c)Reclamation plan
			 requirementsThe reclamation plan required to be included in a
			 permit application under subsection (b) shall include such provisions as may be
			 jointly prescribed by the Secretary and the Secretary of Agriculture.
					(d)Permit issuance
			 or denialThe Secretary, or for National Forest System lands, the
			 Secretary of Agriculture, shall issue an exploration permit pursuant to an
			 application under this section unless such Secretary makes any of the following
			 determinations:
						(1)The permit
			 application, the exploration plan and reclamation plan are not complete and
			 accurate.
						(2)The applicant has
			 not demonstrated that proposed reclamation can be accomplished.
						(3)The proposed
			 exploration activities and condition of the land after the completion of
			 exploration activities and final reclamation would not conform with the land
			 use plan applicable to the area subject to mineral activities.
						(4)The area subject
			 to the proposed permit is included within an area not open to location under
			 section 121.
						(5)The applicant has
			 not demonstrated that the exploration plan and reclamation plan will be in
			 compliance with the requirements of this title and all other applicable Federal
			 requirements, and any State requirements agreed to by the Secretary of the
			 Interior (or Secretary of Agriculture, as appropriate).
						(6)The applicant has
			 not demonstrated that the requirements of section 136 (relating to financial
			 assurance) will be met.
						(7)The applicant is
			 ineligible to receive a permit as determined under section 135.
						(e)Term of
			 permitAn exploration permit shall be for a stated term. The term
			 shall be no greater than that necessary to accomplish the proposed exploration,
			 and in no case for more than 10 years.
					(f)Permit
			 modificationDuring the term of an exploration permit, the permit
			 holder may submit an application to modify the permit. To approve a proposed
			 modification to the permit, the Secretary concerned shall make the same
			 determinations as are required in the case of an original permit, except that
			 the Secretary and the Secretary of Agriculture may specify by joint rule the
			 extent to which requirements for initial exploration permits under this section
			 shall apply to applications to modify an exploration permit based on whether
			 such modifications are deemed significant or minor.
					(g)Transfer,
			 assignment, or sale of rights
						(1)No transfer,
			 assignment, or sale of rights granted by a permit issued under this section
			 shall be made without the prior written approval of the Secretary or for
			 National Forest System lands, the Secretary of Agriculture.
						(2)Such Secretary
			 shall allow a person holding a permit to transfer, assign, or sell rights under
			 the permit to a successor, if the Secretary finds, in writing, that the
			 successor—
							(A)is eligible to
			 receive a permit in accordance with section 134(d);
							(B)has submitted
			 evidence of financial assurance satisfactory under section 136; and
							(C)meets any other
			 requirements specified by the Secretary.
							(3)The successor in
			 interest shall assume the liability and reclamation responsibilities
			 established by the existing permit and shall conduct the mineral activities in
			 full compliance with this title, and the terms and conditions of the permit as
			 in effect at the time of transfer, assignment, or sale.
						(4)Each application
			 for approval of a permit transfer, assignment, or sale pursuant to this
			 subsection shall be accompanied by a fee payable to the Secretary of the
			 Interior in such amount as may be established by such Secretary. Such amount
			 shall be equal to the actual or anticipated cost to the Secretary or the
			 Secretary of Agriculture, as appropriate, of reviewing and approving or
			 disapproving such transfer, assignment, or sale, as determined by the Secretary
			 of the Interior.
						134.Operations
			 permit
					(a)Operations
			 permit
						(1)Any claim holder
			 that is in compliance with the general mining laws and section 113 of this
			 title may apply to the Secretary, or for National Forest System lands, the
			 Secretary of Agriculture, for an operations permit authorizing the claim holder
			 to carry out mineral activities, other than casual use, on—
							(A)any valid mining
			 claim, valid millsite claim, or valid tunnel site claim; and
							(B)such additional
			 Federal land as the Secretary may determine is necessary to conduct the
			 proposed mineral activities, if the operator obtains a right-of-way permit for
			 use of such additional lands under title V of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1761 et seq.) and agrees
			 to pay all fees required under that title for the permit under that
			 title.
							(2)If the Secretary decides to issue
			 such permit, the permit shall include such terms and conditions as prescribed
			 by such Secretary to carry out this subtitle.
						(b)Permit
			 Application requirementsAn application for an operations permit
			 under this section shall be submitted in a manner satisfactory to the Secretary
			 concerned and shall contain site characterization data, an operations plan, a
			 reclamation plan, monitoring plans, long-term maintenance plans, to the extent
			 necessary, and such documentation as necessary to ensure compliance with
			 applicable Federal and State environmental laws and regulations. If the
			 proposed mineral activities will be carried out in conjunction with mineral
			 activities on adjacent non-Federal lands, information on the location and
			 nature of such operations may be required by the Secretary.
					(c)Permit issuance
			 or denial
						(1)After providing
			 for public participation pursuant to subsection (i), the Secretary, or for
			 National Forest System lands the Secretary of Agriculture, shall issue an
			 operations permit if such Secretary makes each of the following determinations
			 in writing, and shall deny a permit if such Secretary finds that the
			 application and applicant do not fully meet the following requirements:
							(A)The permit
			 application, including the site characterization data, operations plan, and
			 reclamation plan, are complete and accurate and sufficient for developing a
			 good understanding of the anticipated impacts of the mineral activities and the
			 effectiveness of proposed mitigation and control.
							(B)The applicant has
			 demonstrated that the proposed reclamation in the operation and reclamation
			 plan can be and is likely to be accomplished by the applicant and will not
			 cause undue degradation.
							(C)The condition of
			 the land, including the fish and wildlife resources and habitat contained
			 thereon, after the completion of mineral activities and final reclamation, will
			 conform to the land use plan applicable to the area subject to mineral
			 activities and are returned to a productive use.
							(D)The area subject
			 to the proposed plan is open to location for the types of mineral activities
			 proposed.
							(E)The proposed
			 operation has been designed to prevent material damage to the hydrologic
			 balance.
							(F)The applicant will
			 fully comply with the requirements of section 136 (relating to financial
			 assurance) prior to the initiation of operations.
							(G)Neither the
			 applicant nor operator, nor any subsidiary, affiliate, or person controlled by
			 or under common control with the applicant or operator, is ineligible to
			 receive a permit under section 135.
							(H)The reclamation
			 plan demonstrates that 10 years following mine closure, no treatment of surface
			 or ground water will be required to meet water quality standards at the point
			 of discharge.
							(2)With respect to
			 any activities specified in the reclamation plan referred to in subsection (b)
			 that constitutes a removal or remedial action under section 101 of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9601 et
			 seq.), the Secretary shall consult with the Administrator of
			 the Environmental Protection Agency prior to the issuance of an operations
			 permit. The Administrator shall ensure that the reclamation plan does not
			 require activities that would increase the costs or likelihood of removal or
			 remedial actions under the Comprehensive Environmental Response, Compensation,
			 and Liability Act of 1980 (42 U.S.C. 9601 et seq.) or
			 corrective actions under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
						(d)Term of permit;
			 renewal
						(1)An operations
			 permit—
							(A)shall be for a
			 term that is no longer than the shorter of—
								(i)the
			 period necessary to accomplish the proposed mineral activities subject to the
			 permit; and
								(ii)20
			 years; and
								(B)shall be renewed
			 for an additional 20-year period if the operation is in compliance with the
			 requirements of this title and other applicable law.
							(2)Failure by the
			 operator to commence mineral activities within 2 years of the date scheduled in
			 an operations permit shall require a modification of the permit if the
			 Secretary concerned determines that modifications are necessary to comply with
			 section 121.
						(e)Permit
			 modification
						(1)During the term of
			 an operations permit the operator may submit an application to modify the
			 permit (including the operations plan or reclamation plan, or both).
						(2)The Secretary, or
			 for National Forest System lands the Secretary of Agriculture, may, at any
			 time, require reasonable modification to any operations plan or reclamation
			 plan upon a determination that the requirements of this title cannot be met if
			 the plan is followed as approved. Such determination shall be based on a
			 written finding and subject to public notice and hearing requirements
			 established by the Secretary concerned.
						(3)A
			 permit modification is required before changes are made to the approved plan of
			 operations, or if unanticipated events or conditions exist on the mine site,
			 including in the case of—
							(A)development of
			 acid or toxic drainage;
							(B)loss of springs or
			 water supplies;
							(C)water quantity,
			 water quality, or other resulting water impacts that are significantly
			 different than those predicted in the application;
							(D)the need for
			 long-term water treatment;
							(E)significant
			 reclamation difficulties or reclamation failure;
							(F)the discovery of
			 significant scientific, cultural, or biological resources that were not
			 addressed in the original plan; or
							(G)the discovery of
			 hazards to public safety.
							(f)Temporary
			 cessation of operations
						(1)An operator
			 conducting mineral activities under an operations permit in effect under this
			 subtitle may not temporarily cease mineral activities for a period greater than
			 180 days unless the Secretary concerned has approved such temporary cessation
			 or unless the temporary cessation is permitted under the original permit. Any
			 operator temporarily ceasing mineral activities for a period greater than 90
			 days under an operations permit issued before the date of the enactment of this
			 Act shall submit, before the expiration of such 90-day period, a complete
			 application for temporary cessation of operations to the Secretary concerned
			 for approval unless the temporary cessation is permitted under the original
			 permit.
						(2)An application for
			 approval of temporary cessation of operations shall include such information
			 required under subsection (b) and any other provisions prescribed by the
			 Secretary concerned to minimize impacts on the environment. After receipt of a
			 complete application for temporary cessation of operations such Secretary shall
			 conduct an inspection of the area for which temporary cessation of operations
			 has been requested.
						(3)To approve an
			 application for temporary cessation of operations, the Secretary concerned
			 shall make each of the following determinations:
							(A)A determination
			 that the methods for securing surface facilities and restricting access to the
			 permit area, or relevant portions thereof, will effectively ensure against
			 hazards to the health and safety of the public and fish and wildlife.
							(B)A determination
			 that reclamation is in compliance with the approved reclamation plan, except in
			 those areas specifically designated in the application for temporary cessation
			 of operations for which a delay in meeting such standards is necessary to
			 facilitate the resumption of operations.
							(C)A determination
			 that the amount of financial assurance filed with the permit application is
			 sufficient to assure completion of the reclamation activities identified in the
			 approved reclamation plan in the event of forfeiture.
							(D)A determination
			 that any outstanding notices of violation and cessation orders incurred in
			 connection with the plan for which temporary cessation is being requested are
			 either stayed pursuant to an administrative or judicial appeal proceeding or
			 are in the process of being abated to the satisfaction of the Secretary
			 concerned.
							(g)Permit
			 reviewsThe Secretary, or for National Forest System lands the
			 Secretary of Agriculture, shall review each permit issued under this section
			 every 10 years during the term of such permit, shall provide public notice of
			 the permit review, and, based upon a written finding, such Secretary shall
			 require the operator to take such actions as the Secretary deems necessary to
			 assure that mineral activities conform to the permit, including adjustment of
			 financial assurance requirements.
					(h)Transfer,
			 assignment, or sale of rights
						(1)No transfer,
			 assignment, or sale of rights granted by a permit under this section shall be
			 made without the prior written approval of the Secretary, or for National
			 Forest System lands the Secretary of Agriculture.
						(2)The Secretary, or
			 for National Forest System lands, the Secretary of Agriculture, may allow a
			 person holding a permit to transfer, assign, or sell rights under the permit to
			 a successor, if such Secretary finds, in writing, that the successor—
							(A)has submitted
			 information required and is eligible to receive a permit in accordance with
			 section 135;
							(B)has submitted
			 evidence of financial assurance satisfactory under section 136; and
							(C)meets any other
			 requirements specified by such Secretary.
							(3)The successor in
			 interest shall assume reclamation and other responsibilities established by the
			 existing permit and shall conduct the mineral activities in full compliance
			 with this title, and the terms and conditions of the permit as in effect at the
			 time of transfer, assignment, or sale.
						(4)Each application
			 for approval of a permit transfer, assignment, or sale pursuant to this
			 subsection shall be accompanied by a fee payable to the Secretary of the
			 Interior, or for National Forest System lands, the Secretary of Agriculture, in
			 such amount as may be established by such Secretary, or for National Forest
			 System lands, by the Secretary of Agriculture. Such amount shall be equal to
			 the actual or anticipated cost to the Secretary or, for National Forest System
			 lands, to the Secretary of Agriculture, of reviewing and approving or
			 disapproving such transfer, assignment, or sale, as determined by such
			 Secretary.
						(i)Public
			 participationThe Secretary of the Interior and the Secretary of
			 Agriculture shall jointly promulgate regulations to ensure transparency and
			 public participation in permit decisions required under this title, consistent
			 with any requirements that apply to such decisions under section 102 of the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4332).
					135.Persons
			 ineligible for permits
					(a)Current
			 violationsUnless corrective action has been taken in accordance
			 with subsection (c), no permit under this subtitle shall be issued or
			 transferred to an applicant if the applicant or any agent of the applicant, the
			 operator (if different than the applicant) of the claim concerned, any claim
			 holder (if different than the applicant) of the claim concerned, or any
			 affiliate or officer or director of the applicant is currently in violation of
			 any of the following:
						(1)A
			 provision of this title or any regulation under this title.
						(2)An applicable
			 State or Federal toxic substance, solid waste, air, water quality, or fish and
			 wildlife conservation law or regulation at any site where mining,
			 beneficiation, or processing activities are occurring or have occurred.
						(3)The Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1201 et seq.) or any
			 regulation implementing that Act at any site where surface coal mining
			 operations have occurred or are occurring.
						(b)SuspensionThe
			 Secretary, or for National Forest System lands the Secretary of Agriculture,
			 shall suspend an operations permit, in whole or in part, if such Secretary
			 determines that any of the entities described in subsection (a) were in
			 violation of any requirement listed in subsection (a) at the time the permit
			 was issued.
					(c)Correction
						(1)The Secretary, or
			 for National Forest System lands the Secretary of Agriculture, may issue or
			 reinstate a permit under this subtitle if the applicant submits proof that the
			 violation referred to in subsection (a) or (b) has been corrected or is in the
			 process of being corrected to the satisfaction of such Secretary and the
			 regulatory authority involved or if the applicant submits proof that the
			 violator has filed and is presently pursuing, a direct administrative or
			 judicial appeal to contest the existence of the violation. For purposes of this
			 section, an appeal of any applicant’s relationship to an affiliate shall not
			 constitute a direct administrative or judicial appeal to contest the existence
			 of the violation.
						(2)Any permit which
			 is issued or reinstated based upon proof submitted under this subsection shall
			 be conditionally approved or conditionally reinstated, as the case may be. If
			 the violation is not successfully abated or the violation is upheld on appeal,
			 the permit shall be suspended or revoked.
						(d)Pattern of
			 willful violationsNo permit under this title may be issued to
			 any applicant if there is a demonstrated pattern of willful violations of the
			 environmental protection requirements of this title by the applicant, any
			 affiliate of the applicant, or the operator or claim holder if different than
			 the applicant.
					136.Financial
			 assurance
					(a)Financial
			 assurance required
						(1)Subject to public
			 notice and comment, and after a permit is issued under this subtitle and before
			 any exploration or operations begin under the permit, the operator shall file
			 with the Secretary, or for National Forest System lands the Secretary of
			 Agriculture, evidence of financial assurance payable to the United States. The
			 financial assurance shall be provided in the form of a surety bond, a trust
			 fund, letters of credits, government securities, certificates of deposit, cash,
			 or an equivalent form approved by such Secretary.
						(2)The financial
			 assurance shall cover all lands within the initial permit area and all affected
			 waters that may require restoration, treatment, or other management as a result
			 of mineral activities, and shall be extended to cover all lands and waters
			 added pursuant to any permit modification made under section 133(f) (relating
			 to exploration permits) or section 134(e) (relating to operations permits), or
			 affected by mineral activities.
						(b)AmountThe
			 amount of the financial assurance required under this section shall be
			 sufficient to assure the completion of reclamation and restoration satisfying
			 the requirements of this title if the work were to be performed by the
			 Secretary concerned in the event of forfeiture, including the construction and
			 maintenance costs for any treatment facilities necessary to meet Federal and
			 State environmental requirements. The calculation of such amount shall take
			 into account the maximum level of financial exposure which shall arise during
			 the mineral activity and administrative costs associated with a government
			 agency reclaiming the site.
					(c)DurationThe
			 financial assurance required under this section shall be held for the duration
			 of the mineral activities and for an additional period to cover the operator’s
			 responsibility for reclamation, restoration, and long-term maintenance, and
			 effluent treatment as specified in subsection (g).
					(d)AdjustmentsThe
			 amount of the financial assurance and the terms of the acceptance of the
			 assurance may be adjusted by the Secretary concerned from time to time as the
			 area requiring coverage is increased or decreased, or where the costs of
			 reclamation or treatment change, or pursuant to section 134(f) (relating to
			 temporary cessation of operations), but the financial assurance shall otherwise
			 be in compliance with this section. The Secretary concerned shall review the
			 financial guarantee every 3 years and as part of the permit application review
			 under section 134(c).
					(e)ReleaseUpon
			 request, and after notice and opportunity for public comment, and after
			 inspection by the Secretary, or for National Forest System lands, the Secretary
			 of Agriculture, such Secretary may, after consultation with the Administrator
			 of the Environmental Protection Agency, release in whole or in part the
			 financial assurance required under this section if the Secretary makes both of
			 the following determinations:
						(1)A
			 determination that reclamation or restoration covered by the financial
			 assurance has been accomplished as required by this title.
						(2)A
			 determination that the terms and conditions of any other applicable Federal
			 requirements, and State requirements applicable pursuant to cooperative
			 agreements under section 138, have been fulfilled.
						(f)Release
			 scheduleThe release referred to in subsection (e) shall be
			 according to the following schedule:
						(1)After the operator
			 has completed any required backfilling, regrading, and drainage control of an
			 area subject to mineral activities and covered by the financial assurance, and
			 has commenced revegetation on the regraded areas subject to mineral activities
			 in accordance with the approved plan, that portion of the total financial
			 assurance secured for the area subject to mineral activities attributable to
			 the completed activities may be released except that sufficient assurance must
			 be retained to address other required reclamation and restoration needs and to
			 assure the long-term success of the revegetation.
						(2)After the operator
			 has completed successfully all remaining mineral activities and reclamation
			 activities and all requirements of the operations plan and the reclamation
			 plan, and all other requirements of this title have been fully met, including
			 the requirements of subsection (g) of this section, the remaining portion of
			 the financial assurance may be released.
						During the
			 period following release of the financial assurance as specified in paragraph
			 (1), until the remaining portion of the financial assurance is released as
			 provided in paragraph (2), the operator shall be required to comply with the
			 permit issued under this subtitle.(g)EffluentNotwithstanding
			 section 137(b)(4), where any discharge or other water-related condition
			 resulting from the mineral activities requires treatment in order to meet the
			 applicable effluent limitations and water quality standards, the financial
			 assurance shall include the estimated cost of maintaining such treatment for
			 the projected period that will be needed after the cessation of mineral
			 activities. The portion of the financial assurance attributable to such
			 estimated cost of treatment shall not be released until the discharge has
			 ceased for a period of 5 years, as determined by ongoing monitoring and
			 testing, or, if the discharge continues, until the operator has met all
			 applicable effluent limitations and water quality standards for 5 full years
			 without treatment.
					(h)Environmental
			 hazardsIf the Secretary, or for National Forest System lands,
			 the Secretary of Agriculture, determines, after final release of financial
			 assurance, that an environmental hazard resulting from the mineral activities
			 exists, or the terms and conditions of the explorations or operations permit of
			 this title were not fulfilled in fact at the time of release, such Secretary
			 shall issue an order under section 146 requiring the claim holder or operator
			 (or any person who controls the claim holder or operator) to correct the
			 condition such that applicable laws and regulations and any conditions from the
			 plan of operations are met.
					137.Operation and
			 reclamation
					(a)General
			 rule
						(1)The operator shall
			 restore lands subject to mineral activities carried out under a permit issued
			 under this subtitle to a condition capable of supporting—
							(A)the uses which
			 such lands were capable of supporting prior to surface disturbance by the
			 operator, or
							(B)other beneficial
			 uses which conform to applicable land use plans as determined by the Secretary,
			 or for National Forest System lands, the Secretary of Agriculture.
							(2)Reclamation shall
			 proceed as contemporaneously as practicable with the conduct of mineral
			 activities. In the case of a cessation of mineral activities beyond that
			 provided for as a temporary cessation under this title, reclamation activities
			 shall begin immediately.
						(b)Operation and
			 reclamation standardsThe Secretary of the Interior and the
			 Secretary of Agriculture shall jointly promulgate regulations that establish
			 operation and reclamation standards for mineral activities permitted under this
			 title. The Secretaries may determine whether outcome-based performance
			 standards or technology-based design standards are most appropriate. The
			 regulations shall address the following:
						(1)Segregation,
			 protection, and replacement of topsoil or other suitable growth medium, and the
			 prevention, where possible, of soil contamination.
						(2)Maintenance of the
			 stability of all surface areas.
						(3)Control of
			 sediments to prevent erosion and manage drainage.
						(4)Minimization of
			 the formation and migration of acidic, alkaline, metal-bearing, or other
			 deleterious leachate.
						(5)Reduction of the
			 visual impact of mineral activities to the surrounding topography, including as
			 necessary pit backfill.
						(6)Establishment of a
			 diverse, effective, and permanent vegetative cover of the same seasonal variety
			 native to the area affected by mineral activities, and equal in extent of cover
			 to the natural vegetation of the area.
						(7)Design and
			 maintenance of leach operations, impoundments, and excess waste according to
			 standard engineering standards to achieve and maintain stability and
			 reclamation of the site.
						(8)Removal of
			 structures and roads and sealing of drill holes.
						(9)Restoration of, or
			 mitigation for, fish and wildlife habitat disturbed by mineral
			 activities.
						(10)Preservation of
			 cultural, paleontological, and cave resources.
						(11)Prevention and
			 suppression of fire in the area of mineral activities.
						(c)Surface or
			 groundwater withdrawalsThe Secretary shall work with State and
			 local governments with authority over the allocation and use of surface and
			 groundwater in the area around the mine site as necessary to ensure that any
			 surface or groundwater withdrawals made as a result of mining activities
			 approved under this section do not cause undue degradation or results in
			 material alteration of the hydrologic balance.
					(d)Special
			 ruleReclamation activities for a mining claim that has been
			 forfeited, relinquished, or lapsed, or a plan that has expired or been revoked
			 or suspended, shall continue subject to review and approval by the Secretary,
			 or for National Forest System lands the Secretary of Agriculture.
					138.State law and
			 regulation
					(a)State
			 law
						(1)Any reclamation,
			 land use, environmental, or public health protection standard or requirement in
			 State, county, local, or tribal law or regulation that meets or exceeds the
			 requirements of this title shall not be construed to be inconsistent with any
			 such standard.
						(2)Any bonding
			 standard or requirement in State, county, local, or tribal law or regulation
			 that meets or exceeds the requirements of this title shall not be construed to
			 be inconsistent with such requirements.
						(3)Any inspection
			 standard or requirement in State, county, local, or tribal law or regulation
			 that meets or exceeds the requirements of this title shall not be construed to
			 be inconsistent with such requirements.
						(b)Applicability of
			 other State requirements
						(1)Nothing in this
			 title shall be construed as affecting any toxic substance, solid waste, or air
			 or water quality, standard or requirement of any State, county, local, or
			 tribal law or regulation, which may be applicable to mineral activities on
			 lands subject to this title.
						(2)Nothing in this
			 title shall be construed as affecting in any way the right of any person to
			 enforce or protect, under applicable law, such person’s interest in water
			 resources affected by mineral activities on lands subject to this title.
						(c)Cooperative
			 agreements
						(1)Any State may
			 enter into a cooperative agreement with the Secretary, or for National Forest
			 System lands the Secretary of Agriculture, for the purposes of such Secretary
			 applying such standards and requirements referred to in subsection (a) and
			 subsection (b) to mineral activities or reclamation on lands subject to this
			 title.
						(2)In such instances
			 where the proposed mineral activities would affect lands not subject to this
			 title in addition to lands subject to this title, in order to approve a plan of
			 operations the Secretary concerned shall enter into a cooperative agreement
			 with the State that sets forth a common regulatory framework consistent with
			 the requirements of this title for the purposes of such plan of operations. Any
			 such common regulatory framework shall not negate the authority of the Federal
			 Government to independently inspect mines and operations and bring enforcement
			 actions for violations.
						(3)The Secretary
			 concerned shall not enter into a cooperative agreement with any State under
			 this section until after notice in the Federal Register and opportunity for
			 public comment and hearing.
						(d)Prior
			 agreementsAny cooperative agreement or such other understanding
			 between the Secretary concerned and any State, or political subdivision
			 thereof, relating to the management of mineral activities on lands subject to
			 this title that was in existence on the date of enactment of this Act may only
			 continue in force until 1 year after the date of enactment of this Act. During
			 such 1-year period, the State and the Secretary shall review the terms of the
			 agreement and make changes that are necessary to be consistent with this
			 title.
					139.Limitation on
			 the issuance of permitsNo
			 permit shall be issued under this subtitle that authorizes mineral activities
			 that would impair the land or resources of a National Park or a National
			 Monument. For purposes of this section, the term impair shall
			 include any diminution of the affected land including wildlife, scenic assets,
			 water resources, air quality, and acoustic qualities, or other changes that
			 would impair a citizen’s experience at the National Park or National
			 Monument.
				DAdministrative and
			 Miscellaneous Provisions
				141.Policy
			 functions
					(a)Minerals
			 policySection 101 of the Mining and Minerals Policy Act of 1970
			 (30 U.S.C.
			 21a) is amended—
						(1)in the first
			 sentence by inserting before the period at the end the following: and to
			 ensure that mineral extraction and processing not cause undue degradation of
			 the natural and cultural resources of the public lands; and
						(2)by adding at the
			 end thereof the following: It shall also be the responsibility of the
			 Secretary of Agriculture to carry out the policy provisions of paragraphs (1)
			 and (2) of this section..
						(b)Mineral
			 dataSection 5(e)(3) of the National Materials and Minerals
			 Policy, Research and Development Act of 1980 (30 U.S.C. 1604(e)(3)) is amended by
			 inserting before the period the following: , except that for National
			 Forest System lands the Secretary of Agriculture shall promptly initiate
			 actions to improve the availability and analysis of mineral data in public land
			 use decisionmaking.
					142.User
			 fees
					(a)In
			 generalThe Secretary and the Secretary of Agriculture may each
			 establish and collect from persons subject to the requirements of this title
			 such user fees as may be necessary to reimburse the United States for expenses
			 incurred in administering such requirements. Fees may be assessed and collected
			 under this section only in such manner as may reasonably be expected to result
			 in an aggregate amount of the fees collected during any fiscal year which does
			 not exceed the aggregate amount of administrative expenses referred to in this
			 section.
					(b)Adjustment
						(1)The Secretary
			 shall adjust the fees required by this section to reflect changes in the
			 Consumer Price Index published by the Bureau of Labor Statistics of the
			 Department of Labor every 5 years after the date of enactment of this Act, or
			 more frequently if the Secretary determines an adjustment to be
			 reasonable.
						(2)The Secretary
			 shall provide claimants notice of any adjustment made under this subsection not
			 later than July 1 of any year in which the adjustment is made.
						(3)A
			 fee adjustment under this subsection shall begin to apply the calendar year
			 following the calendar year in which it is made.
						143.Inspection and
			 monitoring
					(a)Inspections
						(1)The Secretary, or
			 for National Forest System lands the Secretary of Agriculture, shall make
			 inspections of mineral activities so as to ensure compliance with the
			 requirements of this title.
						(2)The Secretary
			 concerned shall establish a frequency of inspections for mineral activities
			 conducted under a permit issued under subtitle C, but in no event shall such
			 inspection frequency be less than one complete inspection per calendar quarter
			 or, two per calendar quarter in the case of a permit for which the Secretary
			 concerned approves an application under section 134(f) (relating to temporary
			 cessation of operations). After revegetation has been established in accordance
			 with a reclamation plan, such Secretary shall conduct annually two complete
			 inspections. Such Secretary shall have the discretion to modify the inspection
			 frequency for mineral activities that are conducted on a seasonal basis.
			 Inspections shall continue under this subsection until final release of
			 financial assurance.
						(3)(A)Any person who has
			 reason to believe he or she is or may be adversely affected by mineral
			 activities due to any violation of the requirements of a permit approved under
			 this title may request an inspection. The Secretary, or for National Forest
			 System lands the Secretary of Agriculture, shall determine within 10 working
			 days of receipt of the request whether the request states a reason to believe
			 that a violation exists. If the person alleges and provides reason to believe
			 that an imminent threat to the environment or danger to the health or safety of
			 the public exists, the 10-day period shall be waived and the inspection shall
			 be conducted immediately. The identity of the person supplying information to
			 the Secretary relating to a possible violation or imminent danger or harm shall
			 remain confidential with the Secretary if so requested by that person.
							(B)The Secretaries shall, by joint rule,
			 establish procedures for the review of (i) any decision by an authorized
			 representative not to inspect; or (ii) any refusal by such representative to
			 ensure that remedial actions are taken with respect to any alleged violation.
			 The Secretary concerned shall furnish such persons requesting the review a
			 written statement of the reasons for the Secretary’s final disposition of the
			 case.
							(b)Monitoring
						(1)The Secretary, or
			 for National Forest System lands the Secretary of Agriculture, shall require
			 all operators to develop and maintain a monitoring and evaluation system that
			 shall identify compliance with all requirements of a permit approved under this
			 title. The Secretary concerned may require additional monitoring to be
			 conducted as necessary to assure compliance with the reclamation and other
			 environmental standards of this title. Such plan must be reviewed and approved
			 by the Secretary and shall become a part of the explorations or operations
			 permit.
						(2)The operator shall
			 file reports with the Secretary, or for National Forest System lands the
			 Secretary of Agriculture, on a frequency determined by the Secretary concerned,
			 on the results of the monitoring and evaluation process, except that if the
			 monitoring and evaluation show a violation of the requirements of a permit
			 approved under this title, it shall be reported immediately to the Secretary
			 concerned. The Secretary shall evaluate the reports submitted pursuant to this
			 paragraph, and based on those reports and any necessary inspection shall take
			 enforcement action pursuant to this section. Such reports shall be maintained
			 by the operator and by the Secretary and shall be made available to the
			 public.
						(3)The Secretary, or
			 for National Forest System lands the Secretary of Agriculture, shall determine
			 what information shall be reported by the operator pursuant to paragraph (2). A
			 failure to report as required by the Secretary concerned shall constitute a
			 violation of this title and subject the operator to enforcement action pursuant
			 to section 146.
						144.Citizens
			 suits
					(a)In
			 generalExcept as provided in subsection (b), any person may
			 commence a civil action on his or her own behalf to compel compliance—
						(1)against any person
			 (including the Secretary or the Secretary of Agriculture) who is alleged to be
			 in violation of any of the provisions of this title or any regulation
			 promulgated pursuant to subtitle C of this title or any term or condition of
			 any permit issued under subtitle C of this title; or
						(2)against the
			 Secretary or the Secretary of Agriculture where there is alleged a failure of
			 such Secretary to perform any act or duty under this title, or to promulgate
			 any regulation under this title, which is not within the discretion of the
			 Secretary concerned.
						The United
			 States district courts shall have jurisdiction over actions brought under this
			 section, without regard to the amount in controversy or the citizenship of the
			 parties, including actions brought to apply any civil penalty under this title.
			 The district courts of the United States shall have jurisdiction to compel
			 agency action unreasonably delayed.(b)Exceptions
						(1)No action may be
			 commenced under subsection (a) before the end of the 60-day period beginning on
			 the date the plaintiff has given notice in writing of such alleged violation to
			 the alleged violator and the Secretary, or for National Forest System lands the
			 Secretary of Agriculture, except that any such action may be brought
			 immediately after such notification if the violation complained of constitutes
			 an imminent threat to the environment or to the health or safety of the
			 public.
						(2)No action may be
			 brought against any person other than the Secretary or the Secretary of
			 Agriculture under subsection (a)(1) if such Secretary has commenced and is
			 diligently prosecuting a civil or criminal action in a court of the United
			 States to require compliance.
						(3)No action may be
			 commenced under paragraph (2) of subsection (a) against either Secretary to
			 review any rule promulgated by, or to any permit issued or denied by such
			 Secretary if such rule or permit issuance or denial is judicially reviewable
			 under any provision of law at any time after such promulgation, issuance, or
			 denial is final.
						(c)VenueVenue
			 of all actions brought under this section shall be determined in accordance
			 with section
			 1391 of title 28, United States Code.
					(d)CostsThe
			 court, in issuing any final order in any action brought pursuant to this
			 section may award costs of litigation (including attorney and expert witness
			 fees) to any prevailing or substantially prevailing party whenever the court
			 determines such award is appropriate. The court may, if a temporary restraining
			 order or preliminary injunction is sought, require the filing of a bond or
			 equivalent security in accordance with the Federal Rules of Civil
			 Procedure.
					(e)Savings
			 clauseNothing in this section shall restrict any right which any
			 person (or class of persons) may have under
			 chapter
			 7 of title 5, United States Code, under this section, or under
			 any other statute or common law to bring an action to seek any relief against
			 the Secretary or the Secretary of Agriculture or against any other person,
			 including any action for any violation of this title or of any regulation or
			 permit issued under this title or for any failure to act as required by law.
			 Nothing in this section shall affect the jurisdiction of any court under any
			 provision of title 28, United States Code, including any action for any
			 violation of this title or of any regulation or permit issued under this title
			 or for any failure to act as required by law.
					145.Administrative
			 and judicial review
					(a)Review by
			 secretary
						(1)(A)Any person issued a
			 notice of violation or cessation order under section 146, or any person having
			 an interest which is or may be adversely affected by such notice or order, may
			 apply to the Secretary, or for National Forest System lands the Secretary of
			 Agriculture, for review of the notice or order.
							(B)Any person who is subject to a penalty
			 assessed under section 146 may apply to the Secretary concerned for review of
			 the assessment.
							(C)Any person may apply to such Secretary
			 for review of the decision.
							(D)Pending a review by the Secretary or
			 resolution of an administrative appeal, final decisions (except enforcement
			 actions under section 146) shall be stayed.
							(2)The Secretary
			 concerned shall provide an opportunity for a public hearing at the request of
			 any party to the proceeding as specified in paragraph (1). The filing of an
			 application for review under this subsection shall not operate as a stay of any
			 order or notice issued under section 146.
						(3)For any review
			 proceeding under this subsection, the Secretary concerned shall make findings
			 of fact and shall issue a written decision incorporating therein an order
			 vacating, affirming, modifying, or terminating the notice, order, or decision,
			 or with respect to an assessment, the amount of penalty that is
			 warranted.
						(4)Pending completion
			 of any review proceedings under this subsection, the applicant may file with
			 the Secretary, or for National Forest System lands the Secretary of
			 Agriculture, a written request that the Secretary grant temporary relief from
			 any order issued under section 146 together with a detailed statement giving
			 reasons for such relief. The Secretary concerned shall expeditiously issue an
			 order or decision granting or denying such relief. The Secretary concerned may
			 grant such relief under such conditions as he or she may prescribe only if such
			 relief shall not adversely affect the health or safety of the public or cause
			 imminent environmental harm to land, air, or water resources.
						(5)The availability
			 of review under this subsection shall not be construed to limit the operation
			 of rights under section 144 (relating to citizen suits).
						(b)CostsWhenever
			 a proceeding occurs under subsection (a), at the request of any person, a sum
			 equal to the aggregate amount of all costs and expenses (including attorney
			 fees) as determined by the Secretary or Secretaries concerned or the court to
			 have been reasonably incurred by such person for or in connection with
			 participation in such proceedings, including any judicial review of the
			 proceeding, may be assessed against either party as the court, in the case of
			 judicial review, or the Secretary or Secretaries concerned in the case of
			 administrative proceedings, deems proper if it is determined that such party
			 prevailed in whole or in part, achieving some success on the merits, and that
			 such party made a substantial contribution to a full and fair determination of
			 the issues.
					146.Enforcement
					(a)Orders
						(1)If the Secretary,
			 or for National Forest System lands the Secretary of Agriculture, or an
			 authorized representative of such Secretary, determines that any person is in
			 violation of any environmental protection requirement under subtitle C or any
			 regulation issued by the Secretaries to implement this title, such Secretary or
			 authorized representative shall issue to such person a notice of violation
			 describing the violation and the corrective measures to be taken. The Secretary
			 concerned, or the authorized representative of such Secretary, shall provide
			 such person with a period of time not to exceed 30 days to abate the violation.
			 Such period of time may be extended by the Secretary concerned upon a showing
			 of good cause by such person. If, upon the expiration of time provided for such
			 abatement, the Secretary concerned, or the authorized representative of such
			 Secretary, finds that the violation has not been abated he or she shall
			 immediately order a cessation of all mineral activities or the portion thereof
			 relevant to the violation.
						(2)If the Secretary
			 concerned, or the authorized representative of the Secretary concerned,
			 determines that any condition or practice exists, or that any person is in
			 violation of any requirement under a permit approved under this title, and such
			 condition, practice or violation is causing, or can reasonably be expected to
			 cause—
							(A)an imminent danger
			 to the health or safety of the public; or
							(B)significant,
			 imminent environmental harm to land, air, water, or fish or wildlife
			 resources,
							such
			 Secretary or authorized representative shall immediately order a cessation of
			 mineral activities or the portion thereof relevant to the condition, practice,
			 or violation.(3)(A)A cessation order
			 pursuant to paragraphs (1) or (2) shall remain in effect until such Secretary,
			 or authorized representative, determines that the condition, practice, or
			 violation has been abated, or until modified, vacated or terminated by the
			 Secretary or authorized representative. In any such order, the Secretary or
			 authorized representative shall determine the steps necessary to abate the
			 violation in the most expeditious manner possible and shall include the
			 necessary measures in the order. The Secretary concerned shall require
			 appropriate financial assurances to ensure that the abatement obligations are
			 met.
							(B)Any notice or order issued pursuant to
			 paragraphs (1) or (2) may be modified, vacated, or terminated by the Secretary
			 concerned or an authorized representative of such Secretary. Any person to whom
			 any such notice or order is issued shall be entitled to a hearing on the
			 record.
							(4)If, after 30 days
			 of the date of the order referred to in paragraph (3)(A) the required abatement
			 has not occurred, the Secretary concerned shall take such alternative
			 enforcement action against the claim holder or operator (or any person who
			 controls the claim holder or operator) as will most likely bring about
			 abatement in the most expeditious manner possible. Such alternative enforcement
			 action may include, but is not necessarily limited to, seeking appropriate
			 injunctive relief to bring about abatement. Nothing in this paragraph shall
			 preclude the Secretary, or for National Forest System lands the Secretary of
			 Agriculture, from taking alternative enforcement action prior to the expiration
			 of 30 days.
						(5)If a claim holder
			 or operator (or any person who controls the claim holder or operator) fails to
			 abate a violation or defaults on the terms of the permit, the Secretary, or for
			 National Forest System lands the Secretary of Agriculture, shall forfeit the
			 financial assurance for the plan as necessary to ensure abatement and
			 reclamation under this title. The Secretary concerned may prescribe conditions
			 under which a surety may perform reclamation in accordance with the approved
			 plan in lieu of forfeiture.
						(6)The Secretary, or
			 for National Forest System lands the Secretary of Agriculture, shall not cause
			 forfeiture of the financial assurance while administrative or judicial review
			 is pending.
						(7)In the event of
			 forfeiture, the claim holder, operator, or any affiliate thereof, as
			 appropriate as determined by the Secretary by rule, shall be jointly and
			 severally liable for any remaining reclamation obligations under this
			 title.
						(b)ComplianceThe
			 Secretary, or for National Forest System lands the Secretary of Agriculture,
			 may request the Attorney General to institute a civil action for relief,
			 including a permanent or temporary injunction or restraining order, or any
			 other appropriate enforcement order, including the imposition of civil
			 penalties, in the district court of the United States for the district in which
			 the mineral activities are located whenever a person—
						(1)violates, fails,
			 or refuses to comply with any order issued by the Secretary concerned under
			 subsection (a); or
						(2)interferes with,
			 hinders, or delays the Secretary concerned in carrying out an inspection under
			 section 143.
						Such court
			 shall have jurisdiction to provide such relief as may be appropriate. Any
			 relief granted by the court to enforce an order under paragraph (1) shall
			 continue in effect until the completion or final termination of all proceedings
			 for review of such order unless the district court granting such relief sets it
			 aside.(c)DelegationNotwithstanding
			 any other provision of law, the Secretary may utilize personnel of the Office
			 of Surface Mining Reclamation and Enforcement to ensure compliance with the
			 requirements of this title.
					(d)Penalties
						(1)Any person who
			 fails to comply with any requirement of a permit approved under this title or
			 any regulation issued by the Secretaries to implement this title shall be
			 liable for a penalty of not more than $25,000 per violation. Each day of
			 violation may be deemed a separate violation for purposes of penalty
			 assessments.
						(2)A
			 person who fails to correct a violation for which a cessation order has been
			 issued under subsection (a) within the period permitted for its correction
			 shall be assessed a civil penalty of not less than $1,000 per violation for
			 each day during which such failure continues.
						(3)Whenever a
			 corporation is in violation of a requirement of a permit approved under this
			 title or any regulation issued by the Secretaries to implement this title or
			 fails or refuses to comply with an order issued under subsection (a), any
			 director, officer, or agent of such corporation who knowingly authorized,
			 ordered, or carried out such violation, failure, or refusal shall be subject to
			 the same penalties as may be imposed upon the person referred to in paragraph
			 (1).
						(e)Suspensions or
			 revocationsThe Secretary, or for National Forest System lands
			 the Secretary of Agriculture, shall suspend or revoke a permit issued under
			 subtitle C, in whole or in part, if the operator—
						(1)knowingly made or
			 knowingly makes any false, inaccurate, or misleading material statement in any
			 mining claim, notice of location, application, record, report, plan, or other
			 document filed or required to be maintained under this title;
						(2)fails to abate a
			 violation covered by a cessation order issued under subsection (a);
						(3)fails to comply
			 with an order of the Secretary concerned;
						(4)refuses to permit
			 an audit pursuant to this title;
						(5)fails to maintain
			 an adequate financial assurance under section 136;
						(6)fails to pay claim
			 maintenance fees or other moneys due and owing under this title; or
						(7)with regard to
			 plans conditionally approved under section 135(c)(2), fails to abate a
			 violation to the satisfaction of the Secretary concerned, or if the validity of
			 the violation is upheld on the appeal which formed the basis for the
			 conditional approval.
						(f)False
			 statements; tamperingAny person who knowingly—
						(1)makes any false
			 material statement, representation, or certification in, or omits or conceals
			 material information from, or unlawfully alters, any mining claim, notice of
			 location, application, record, report, plan, or other documents filed or
			 required to be maintained under this title; or
						(2)falsifies, tampers
			 with, renders inaccurate, or fails to install any monitoring device or method
			 required to be maintained under this title,
						shall upon
			 conviction, be punished by a fine of not more than $10,000. If a conviction of
			 a person is for a violation committed after a first conviction of such person
			 under this subsection, punishment shall be by a fine of not more than $20,000
			 per day of violation. Each day of continuing violation may be deemed a separate
			 violation for purposes of penalty assessments.(g)Knowing
			 violationsAny person who knowingly—
						(1)engages in mineral
			 activities without a permit required under subtitle C; or
						(2)violates any other
			 requirement of a permit issued under this title, or any condition or limitation
			 thereof,
						shall upon
			 conviction be punished by a fine of not less than $5,000 nor more than $50,000
			 per day of violation. If a conviction of a person is for a violation committed
			 after the first conviction of such person under this subsection, punishment
			 shall be a fine of not less than $10,000 per day of violation.(h)Knowing and
			 willful violationsAny person who knowingly and willfully commits
			 an act for which a civil penalty is provided in paragraph (1) of subsection (g)
			 shall, upon conviction, be punished by a fine of not more than $50,000.
					(i)DefinitionFor
			 purposes of this section, the term person includes any officer,
			 agent, or employee of a person.
					(j)Adjustment of
			 penaltiesThe Secretary may adjust the penalties described in
			 this section as necessary.
					147.RegulationsThe Secretary and the Secretary of
			 Agriculture shall issue such regulations as are necessary to implement this
			 title. The regulations implementing subtitle B, subtitle C, subtitle D, and
			 subtitle E that affect the Forest Service shall be joint regulations issued by
			 both Secretaries, and shall be issued no later than 180 days after the date of
			 enactment of this Act.
				148.Effective
			 dateThis title shall take
			 effect on the date of enactment of this Act, except as otherwise provided in
			 this title.
				149.Savings
			 clause
					(a)Special
			 Application of mining lawsNothing in this title shall be
			 construed as repealing or modifying any Federal law, regulation, order, or land
			 use plan, in effect prior to the date of enactment of this Act that prohibits
			 or restricts the application of the general mining laws, including laws that
			 provide for special management criteria for operations under the general mining
			 laws as in effect prior to the date of enactment of this Act, to the extent
			 such laws provide for protection of natural and cultural resources and the
			 environment greater than required under this title, and any such prior law
			 shall remain in force and effect with respect to claims located (or proposed to
			 be located) or converted under this title. Nothing in this title shall be
			 construed as applying to or limiting mineral investigations, studies, or other
			 mineral activities conducted by any Federal or State agency acting in its
			 governmental capacity pursuant to other authority. Nothing in this title shall
			 affect or limit any assessment, investigation, evaluation, or listing pursuant
			 to the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9601
			 et seq.), or the Solid Waste Disposal Act (42 U.S.C. 3251 et
			 seq.).
					(b)Effect on other
			 Federal lawsThe provisions of this title shall supersede the
			 general mining laws, except for those parts of the general mining laws
			 respecting location of mining claims that are not expressly modified by this
			 title. Except for the general mining laws, nothing in this title shall be
			 construed as superseding, modifying, amending, or repealing any provision of
			 Federal law not expressly superseded, modified, amended, or repealed by this
			 title. Nothing in this title shall be construed as altering, affecting,
			 amending, modifying, or changing, directly or indirectly, any law which refers
			 to and provides authorities or responsibilities for, or is administered by, the
			 Environmental Protection Agency or the Administrator of the Environmental
			 Protection Agency, including the Federal Water Pollution Control Act, title XIV
			 of the Public Health Service Act (the Safe Drinking Water Act), the Clean Air
			 Act, the Pollution Prevention Act of 1990, the Toxic Substances Control Act,
			 the Federal Insecticide, Fungicide, and Rodenticide Act, the Federal Food,
			 Drug, and Cosmetic Act, the Motor Vehicle Information and Cost Savings Act, the
			 Federal Hazardous Substances Act, the Endangered Species Act of 1973, the
			 Atomic Energy Act, the Noise Control Act of 1972, the Solid Waste Disposal Act,
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980, the Superfund Amendments and Reauthorization Act of 1986, the Ocean
			 Dumping Act, the Environmental Research, Development, and Demonstration
			 Authorization Act, the Pollution Prosecution Act of 1990, and the Federal
			 Facilities Compliance Act of 1992, or any statute containing an amendment to
			 any of such Acts. Nothing in this title shall be construed as modifying or
			 affecting any provision of the Native American Graves Protection and
			 Repatriation Act (Public Law 101–601) or any provision
			 of the American Indian Religious Freedom Act (42 U.S.C. 1996), the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.), and the
			 Religious Freedom Restoration Act of 1993 (42 U.S.C. 2000bb et seq.).
					(c)Protection of
			 conservation areasIn order to protect the resources and values
			 of National Conservation System units, the Secretary, as appropriate, shall
			 utilize authority under this title and other applicable law to the fullest
			 extent necessary to prevent mineral activities that could have an adverse
			 impact on the resources or values for which such units were established.
					(d)Sovereign
			 immunity of indian tribesNothing in this section shall be
			 construed so as to waive the sovereign immunity of any Indian tribe.
					150.Availability of
			 public recordsCopies of
			 records, reports, inspection materials, or information obtained by the
			 Secretary or the Secretary of Agriculture under this title shall be made
			 available to the public, consistent with
			 section
			 552 of title 5, United States Code, in central and sufficient
			 locations in the county, multicounty, and State area of mineral activity or
			 reclamation so that such items are conveniently available to residents in the
			 area proposed or approved for mineral activities and on the Internet.
				151.Miscellaneous
			 powers
					(a)In
			 generalIn carrying out his or her duties under this title, the
			 Secretary, or for National Forest System lands the Secretary of Agriculture,
			 may conduct any investigation, inspection, or other inquiry necessary and
			 appropriate and may conduct, after notice, any hearing or audit, necessary and
			 appropriate to carrying out his or her duties.
					(b)Ancillary
			 powersIn connection with any hearing, inquiry, investigation, or
			 audit under this title, the Secretary, or for National Forest System lands the
			 Secretary of Agriculture, is authorized to take any of the following
			 actions:
						(1)Require, by
			 special or general order, any person to submit in writing such affidavits and
			 answers to questions as the Secretary concerned may reasonably prescribe, which
			 submission shall be made within such reasonable period and under oath or
			 otherwise, as may be necessary.
						(2)Administer
			 oaths.
						(3)Require by
			 subpoena the attendance and testimony of witnesses and the production of all
			 books, papers, records, documents, matter, and materials, as such Secretary may
			 request.
						(4)Order testimony to
			 be taken by deposition before any person who is designated by such Secretary
			 and who has the power to administer oaths, and to compel testimony and the
			 production of evidence in the same manner as authorized under paragraph (3) of
			 this subsection.
						(5)Pay witnesses the
			 same fees and mileage as are paid in like circumstances in the courts of the
			 United States.
						(c)EnforcementIn
			 cases of refusal to obey a subpoena served upon any person under this section,
			 the district court of the United States for any district in which such person
			 is found, resides, or transacts business, upon application by the Attorney
			 General at the request of the Secretary concerned and after notice to such
			 person, shall have jurisdiction to issue an order requiring such person to
			 appear and produce documents before the Secretary concerned. Any failure to
			 obey such order of the court may be punished by such court as contempt thereof
			 and subject to a penalty of up to $10,000 a day.
					(d)Entry and
			 accessWithout advance notice and upon presentation of
			 appropriate credentials, the Secretary, or for National Forest System lands the
			 Secretary of Agriculture, or any authorized representative thereof—
						(1)shall have the
			 right of entry to, upon, or through the site of any claim, mineral activities,
			 or any premises in which any records required to be maintained under this title
			 are located;
						(2)may at reasonable
			 times, and without delay, have access to records, inspect any monitoring
			 equipment, or review any method of operation required under this title;
						(3)may engage in any
			 work and do all things necessary or expedient to implement and administer the
			 provisions of this title;
						(4)may, on any mining
			 claim located under the general mining laws and maintained in compliance with
			 this title, and without advance notice, stop, and inspect any motorized form of
			 transportation that such Secretary has probable cause to believe is carrying
			 locatable minerals, concentrates, or products derived therefrom from a claim
			 site for the purpose of determining whether the operator of such vehicle has
			 documentation related to such locatable minerals, concentrates, or products
			 derived therefrom as required by law, if such documentation is required under
			 this title; and
						(5)may, if
			 accompanied by any appropriate law enforcement officer, or an appropriate law
			 enforcement officer alone, stop and inspect any motorized form of
			 transportation which is not on a claim site if he or she has probable cause to
			 believe such vehicle is carrying locatable minerals, concentrates, or products
			 derived therefrom from a claim site on Federal lands or allocated to such claim
			 site. Such inspection shall be for the purpose of determining whether the
			 operator of such vehicle has the documentation required by law, if such
			 documentation is required under this title.
						152.Multiple
			 mineral development and surface resourcesThe provisions of sections 4 and 6 of the
			 Act of August 13, 1954 (30 U.S.C. 524 and 526), commonly known as the Multiple
			 Minerals Development Act, and the provisions of section 4 of the Act of July
			 23, 1955 (30 U.S.C.
			 612), shall apply to all mining claims located under the
			 general mining laws and maintained in compliance with such laws and this
			 title.
				153.Mineral
			 materials
					(a)DeterminationsSection
			 3 of the Act of July 23, 1955 (30 U.S.C. 611), is amended—
						(1)by inserting
			 (a) before the first sentence;
						(2)by inserting
			 mineral materials, including after varieties of
			 in the first sentence;
						(3)by striking
			 or cinders and inserting in lieu thereof cinders, and
			 clay; and
						(4)by adding the
			 following new subsection at the end thereof:
							
								(b)(1)Subject to valid
				existing rights, after the date of enactment of the
				Mining Reform and Deficit Reduction Act of
				2013, notwithstanding the reference to common varieties in
				subsection (a) and to the exception to such term relating to a deposit of
				materials with some property giving it distinct and special value, all deposits
				of mineral materials referred to in such subsection, including the block pumice
				referred to in such subsection, shall be subject to disposal only under the
				terms and conditions of the Materials Act of 1947.
									(2)For purposes of paragraph (1), the
				term valid existing rights means that a mining claim located for
				any such mineral material—
										(A)had and still has some property giving
				it the distinct and special value referred to in subsection (a), or as the case
				may be, met the definition of block pumice referred to in such
				subsection;
										(B)was properly located and maintained
				under the general mining laws prior to the date of enactment of the
				Mining Reform and Deficit Reduction Act of
				2013;
										(C)was supported by a discovery of a
				valuable mineral deposit within the meaning of the general mining laws as in
				effect immediately prior to the date of enactment of the
				Mining Reform and Deficit Reduction Act of
				2013; and
										(D)that such claim continues to be valid
				under this
				Act.
										.
						(b)Mineral
			 materials disposal clarificationSection 4 of the Act of July 23,
			 1955 (30 U.S.C.
			 612), is amended—
						(1)in subsection (b)
			 by inserting and mineral material after
			 vegetative; and
						(2)in subsection (c)
			 by inserting and mineral material after
			 vegetative.
						(c)Conforming
			 amendmentSection 1 of the Act of July 31, 1947, entitled
			 An Act to provide for the disposal of materials on the public lands of
			 the United States (30 U.S.C. 601 et seq.) is amended by
			 striking common varieties of in the first sentence.
					(d)Short
			 titles
						(1)Surface
			 resourcesThe Act of July 23, 1955, is amended by inserting after
			 section 7 the following new section:
							
								8.This Act may be cited as the Surface
				Resources Act of
				1955.
								.
						(2)Mineral
			 materialsThe Act of July 31, 1947, entitled An Act to
			 provide for the disposal of materials on the public lands of the United
			 States (30
			 U.S.C. 601 et seq.) is amended by inserting after section 4 the
			 following new section:
							
								5.This Act may be cited as the
				Materials Act of
				1947.
								.
						(e)Repeals
						(1)Subject to valid
			 existing rights, the Act of August 4, 1892 (27 Stat. 348,
			 30 U.S.C.
			 161), commonly known as the Building Stone Act, is hereby
			 repealed.
						(2)Subject to valid
			 existing rights, the Act of January 31, 1901 (30 U.S.C. 162), commonly known as
			 the Saline Placer Act, is hereby repealed.
						IIAbandoned Mine
			 Reclamation 
			201.Short
			 titleThis title may be cited
			 as the Abandoned Mine Reclamation and
			 Deficit Reduction Act of 2013.
			202.Definitions and
			 references
				(a)In
			 generalAs used in this title:
					(1)The term
			 beneficiation means the crushing and grinding of hardrock mineral
			 ore and such processes as are employed to free the mineral from other
			 constituents, including but not necessarily limited to, physical and chemical
			 separation techniques.
					(2)The term claim holder means a
			 person holding a mining claim, millsite claim, or tunnel site claim located
			 under the general mining laws and maintained in compliance with such laws and
			 this title. Such term may include an agent of a claim holder.
					(3)The term
			 control means having the ability, directly or indirectly, to
			 determine (without regard to whether exercised through one or more corporate
			 structures) the manner in which an entity conducts mineral activities, through
			 any means, including without limitation, ownership interest, authority to
			 commit the entity’s real or financial assets, position as a director, officer,
			 or partner of the entity, or contractual arrangement.
					(4)The term
			 crude ore means ore in its unprocessed form, containing profitable
			 amounts of the target mineral.
					(5)The term
			 displaced material means any crude ore and waste dislodged from
			 its location at the time hardrock mining begins at surface, underground, or
			 in-situ mines.
					(6)The term
			 exploration means surface disturbance to evaluate the type,
			 extent, quantity, or quality of minerals present including sampling, drilling,
			 and analyzing hardrock mineral values.
					(7)The term
			 Federal land means any land, including mineral interests, owned by
			 the United States without regard to how the United States acquired ownership of
			 the land and without regard to the agency having responsibility for management
			 thereof, except Indian lands.
					(8)The term hardrock means any
			 mineral mined under the Mining Law of 1872 (30 U.S.C. 22–54), and with respect
			 to State, Indian, and private lands, any minerals on those lands that would be
			 considered hardrock minerals if such minerals had been mined under the Mining
			 Law of 1872.
					(9)The term hardrock mining
			 operation means any activities or operations conducted to mine minerals
			 under the Mining Law of 1872 (30 U.S.C. 22–54), and, with respect
			 to State, Indian, and private lands, any activities or operations conducted on
			 such lands to mine minerals that would be considered hardrock minerals if such
			 minerals had been mined under the Mining Law of 1872: Provided,
			 however, That if subsequent to the date of enactment of this Act, any
			 minerals mined under the Mining Law of 1872 are transferred from the
			 requirements of the Mining Law of 1872 to different statutory requirements,
			 those activities or operations conducted on lands to mine those minerals so
			 transferred will continue to be subject to the provisions of this title.
					(10)The term
			 Indian lands means lands held in trust for the benefit of an
			 Indian tribe or individual or held by an Indian tribe or individual subject to
			 a restriction by the United States against alienation.
					(11)The term
			 Indian tribe means any Indian tribe, band, nation, pueblo, or
			 other organized group or community, including any Alaska Native village or
			 regional corporation as defined in or established pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.), that is
			 recognized as eligible for the special programs and services provided by the
			 United States to Indians because of their status as Indians.
					(12)The term
			 mineral activities means any activity on a mining claim, millsite
			 claim, or tunnel site claim for, related to, or incidental to, mineral
			 exploration, mining, beneficiation, processing, or reclamation activities for
			 any hardrock mineral.
					(13)The term
			 operator means any person that conducts mineral activities and any
			 agent of such person.
					(14)The term
			 person means an individual, Indian tribe, partnership,
			 association, society, joint venture, joint stock company, firm, company,
			 corporation, cooperative, or other organization and any instrumentality of
			 State or local government including any publicly owned utility or publicly
			 owned corporation of State or local government.
					(15)The term
			 processing means processes downstream of beneficiation employed to
			 prepare hardrock mineral ore into the final marketable product, including but
			 not limited to smelting and electrolytic refining.
					(16)The term
			 Secretary means the Secretary of the Interior, unless otherwise
			 specified.
					(17)The term
			 ton means 2,000 pounds avoirdupois (.90718 metric ton).
					(18)The term
			 waste means rock that must be fractured and removed in order to
			 gain access to crude ore.
					(b)References to
			 other laws(1)Any reference in this
			 title to the term general mining laws is a reference to those Acts
			 that generally comprise chapters 2, 12A, and 16, and sections 161 and 162, of
			 title 30, United States Code.
					(2)Any reference in this title to the
			 Act of July 23, 1955, is a reference to the Act entitled An Act to amend
			 the Act of July 31, 1947 (61 Stat. 681) and the mining laws to provide for
			 multiple use of the surface of the same tracts of the public lands, and for
			 other purposes (30 U.S.C. 601 et seq.).
					AHardrock Mining
			 Reclamation
				211.Displaced
			 material reclamation fee
					(a)Imposition of
			 feeExcept as provided in paragraph (2), each operator of a
			 hardrock mining operation shall pay to the Secretary, for deposit in the
			 Abandoned Mine Cleanup Fund established by section 221(a), a displaced material
			 reclamation fee of 7 cents per ton of displaced material.
					(b)Payment
			 deadlineThe reclamation fee shall be paid not later than 60 days
			 after the end of each calendar year beginning with the first calendar year
			 occurring after the date of enactment of this Act.
					(c)Submission of
			 statementTogether with such reclamation fee, all operators of
			 hardrock mining operations shall submit a statement of the amount of displaced
			 materials produced during mineral activities during the previous calendar year,
			 the accuracy of which shall be sworn to by the operator and notarized.
					(d)PenaltyAny
			 person, corporate officer, agent or director, on behalf of a hardrock mining
			 operation, who knowingly makes any false statement, representation or
			 certification, or knowingly fails to make any statement, representation or
			 certification required in this section shall, upon conviction, be punished by a
			 fine of not more than $10,000.
					(e)Civil action To
			 recover feeAny portion of the reclamation fee not properly or
			 promptly paid pursuant to this section shall be recoverable, with statutory
			 interest, from the hardrock mining operations operator, in any court of
			 competent jurisdiction in any action at law to compel payment of debts.
					(f)Deposit of
			 revenuesAmounts received by the Secretary under subsection
			 (a)(1) shall be deposited in the Abandoned Mine Cleanup Fund established by
			 section 221(a).
					(g)EffectNothing
			 in this section requires a reduction in, or otherwise affects, any similar fee
			 required under any law (including regulations) of any State.
					212.Fees
			 adjustments
					(a)In
			 generalThe Secretary of the Interior shall adjust the fees
			 required by section 211 to reflect changes in the Consumer Price Index
			 published by the Bureau of Labor Statistics of the Department of Labor every 5
			 years after the date of enactment of this Act, or more frequently if the
			 Secretary determines an adjustment to be reasonable.
					(b)NoticeThe
			 Secretary shall provide claimants notice of any adjustment made under this
			 section not later than July 1 of any year in which the adjustment is
			 made.
					(c)ApplicationA
			 fee adjustment under this section shall begin to apply in the calendar year
			 following the calendar year in which it is made.
					BAbandoned Mine
			 Cleanup Fund
				221.Establishment
			 of fund
					(a)EstablishmentThere
			 is established on the books of the Treasury of the United States a separate
			 account to be known as the Abandoned Mine Cleanup Fund (hereinafter in this
			 subtitle referred to as the Fund) consisting of the
			 following:
						(1)All donations by
			 persons, corporations, associations, and foundations for the purposes of this
			 subtitle.
						(2)All amounts
			 deposited in the Fund under section 211.
						(3)All income on
			 investments under subsection (b).
						(b)InvestmentThe
			 Secretary shall notify the Secretary of the Treasury as to what portion of the
			 Fund is not, in the Secretary’s judgment, required to meet current withdrawals.
			 The Secretary of the Treasury shall invest such portion of the Fund in public
			 debt securities with maturities suitable for the needs of such Fund and bearing
			 interest at rates determined by the Secretary of the Treasury, taking into
			 consideration current market yields on outstanding marketplace obligations of
			 the United States of comparable maturities.
					(c)Administration
						(1)The Fund shall be
			 administered by the Secretary, acting through the Director of the Office of
			 Surface Mining Reclamation and Enforcement.
						(2)Amounts credited
			 to the Fund shall be available, without further appropriation, for obligation
			 and expenditure, and shall remain available until expended.
						(3)The Secretary may
			 retain such funds as necessary for the administrative expenses of the United
			 States, Indian tribes, and the States to accomplish the purposes of this
			 subtitle.
						(d)ExpendituresSubject
			 to section 222, amounts in the Fund may, without fiscal year limitation and
			 without further appropriation—
						(1)be expended by the
			 Secretary for the purposes described in section 222;
						(2)be transferred by
			 the Secretary to the Director of the Bureau of Land Management, the Chief of
			 the Forest Service, the Director of the National Park Service, the Director of
			 the United States Fish and Wildlife Service, or the head of any other Federal
			 agency, that develops, implements, and has the ability to carry out all or a
			 significant portion of a reclamation program under this subtitle; or
						(3)be transferred by
			 the Secretary to an Indian tribe or a State with an approved reclamation
			 program, as provided in subsection (e).
						(e)State and tribal
			 reclamation programs
						(1)Each State having
			 within the borders of the State, or tribe having within the borders of the
			 reservation of the tribe, mined land that is eligible for reclamation under
			 this title may submit to the Secretary a reclamation program for the
			 land.
						(2)If the Secretary
			 determines that a State or tribe has developed and submitted a program for
			 reclamation of abandoned mines consistent with the priorities established under
			 section 222(c) and has the ability and necessary State or tribal legislation to
			 implement this subtitle, the Secretary shall—
							(A)approve the
			 program; and
							(B)grant to the State
			 or tribe the exclusive responsibility and authority to implement the approved
			 program.
							(3)The Secretary
			 shall withdraw the approval and authorization if the Secretary determines that
			 the State or tribal program is not in compliance with procedures, guidelines,
			 and requirements established by the Secretary.
						(4)Subject to
			 paragraph (3), any State program in an abandoned hardrock mine State or tribal
			 program for reclamation of abandoned mines approved under title IV of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et
			 seq.) before the date of enactment of this Act and in good
			 standing with the Secretary as of that date shall be considered approved under
			 this subtitle.
						222.Use and
			 objectives of the fund
					(a)Use
						(1)The Secretary may,
			 subject to the availability of appropriations, use amounts in the Fund for the
			 reclamation and restoration of land and water resources adversely affected by
			 past hardrock minerals and mining and related activities in abandoned hardrock
			 mine States and on Indian land located within the exterior boundaries of
			 abandoned hardrock mine States, including the conduct of activities—
							(A)to protect public
			 health and safety;
							(B)to prevent, abate,
			 treat, and control water pollution created by abandoned mine drainage,
			 including activities conducted in watersheds;
							(C)to reclaim and
			 restore abandoned surface and underground mined areas;
							(D)to reclaim and
			 restore abandoned milling and processing areas;
							(E)to backfill, seal,
			 or otherwise control abandoned underground mine entries;
							(F)to revegetate land
			 adversely affected by past mining activities—
								(i)to
			 prevent erosion and sedimentation; and
								(ii)for
			 any other reclamation purpose;
								(G)to control surface
			 subsidence due to abandoned underground mines; and
							(H)to enhance fish
			 and wildlife habitat.
							(2)Before expending
			 amounts in the Fund for the purposes described in paragraph (1), the Secretary
			 shall make a determination that no claim holder, operator, or other person who
			 is legally responsible under Federal or State law for the reclamation of the
			 mine site can be located before reclamation under this title of the abandoned
			 hardrock mine site begins.
						(b)AllocationOf
			 the amounts deposited in the Fund each fiscal year—
						(1)30 percent shall
			 be allocated by the Secretary for expenditure by the Secretary or, if a State
			 or Indian tribe has a program approved under section 221(e), by the State or
			 Indian tribe, in the States in which, or on Indian land on which, hardrock
			 minerals are produced, based on a formula reflecting existing production in the
			 State or on the land of the Indian tribe;
						(2)30 percent shall be allocated by the
			 Secretary for expenditure by the Secretary or, if a State or Indian tribe has a
			 program approved under section 221(e), by the State or Indian tribe, in the
			 States and on Indian land using a formula based on the quantity of hardrock
			 minerals historically produced in the State or from the Indian land before the
			 date of enactment of this Act;
						(3)30 percent shall
			 be allocated by the Secretary for expenditures on high priority abandoned mine
			 sites on Federal and non-Federal land based on the priorities established in
			 subsection (c); and
						(4)10 percent shall
			 be available to the Secretary for grants under subsection (d).
						(c)PrioritiesExpenditures
			 of moneys from the Fund shall reflect the following priorities in the order
			 stated:
						(1)The protection of
			 public health and safety, from extreme danger from the adverse effects of past
			 mineral activities, especially as relates to surface water and groundwater
			 contaminants.
						(2)The protection of
			 public health and safety, from the adverse effects of past mineral
			 activities.
						(3)The restoration of
			 land, water, and fish and wildlife resources previously degraded by the adverse
			 effects of past mineral activities, which may include restoration activities in
			 river watershed areas.
						(4)For the years 2013
			 through 2018, the Secretary shall give first priority to and fully fund
			 projects to cleanup and reclaim abandoned hardrock mines—
							(A)in States and tribal lands that have
			 previously been certified for completing their reclamation obligations under
			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et
			 seq.); and
							(B)that are currently utilizing funds
			 available under section 411 of the Surface Mining Control and Reclamation Act
			 of 1977 (30 U.S.C. 1201 et seq.) to fund the cleanup of abandoned hardrock
			 mines. The Secretary shall fund, to the extent that funds are available in the
			 Abandoned Mine Cleanup Fund, such cleanups to the same level as established by
			 the formula established in the Surface Mining Control and Reclamation Act of
			 1977 (30 U.S.C. 1201 et seq.) notwithstanding the changes made under subtitle C
			 of this title.
							(d)Grants to public
			 entities and nonprofit organizationsThe Secretary shall use
			 amounts made available under subsection (b)(4) to make grants to public
			 entities (including State fish and game agencies and local governments) and
			 nonprofit organizations (based on criteria established by the Secretary by
			 regulation) to carry out activities that support collaborative restoration
			 projects to improve fish and wildlife habitat affected by past hardrock
			 minerals and mining activities, including activities that—
						(1)improve water
			 quality and quantity;
						(2)restore watersheds
			 in which historic mining dewatered or otherwise fragmented stream
			 habitats;
						(3)restore instream
			 habitat conditions necessary to support aquatic species;
						(4)restore vegetative
			 cover and streamside areas to control erosion and improve conditions for fish
			 and wildlife;
						(5)control and remove
			 noxious weeds and invasive species associated with historic mining disturbances
			 that affect fish and wildlife;
						(6)restore fish and
			 wildlife habitat in cases in which previous hardrock minerals and mining
			 activity limits fish and wildlife productivity;
						(7)protect and
			 restore fish and wildlife habitat in areas affected by historic minerals and
			 mining activity; and
						(8)mitigate impacts
			 to watersheds affected by past hardrock minerals and mining activities.
						(e)HabitatReclamation
			 and restoration activities under this subtitle shall include appropriate
			 mitigation measures to provide for the continuation of any established habitat
			 for wildlife in existence prior to the commencement of such activities.
					(f)Response or
			 removal actionsReclamation and restoration activities under this
			 subtitle which constitute a removal or remedial action under section 101 of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C.
			 9601), shall be conducted with the concurrence of the
			 Administrator of the Environmental Protection Agency. The Secretary and the
			 Administrator shall enter into a memorandum of understanding to establish
			 procedures for consultation, concurrence, training, exchange of technical
			 expertise, and joint activities under the appropriate circumstances, that
			 provide assurances that reclamation or restoration activities under this
			 subtitle shall not be conducted in a manner that increases the costs or
			 likelihood of removal or remedial actions under the Comprehensive Environmental
			 Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et
			 seq.), and that avoid oversight by multiple agencies to the
			 maximum extent practicable.
					223.Eligible lands
			 and waters
					(a)EligibilityReclamation
			 expenditures under this subtitle may be made with respect to Federal, State,
			 local, tribal, and private land or water resources that traverse or are
			 contiguous to Federal, State, local, tribal, or private land where such lands
			 or water resources have been affected by past mineral activities, including any
			 of the following:
						(1)Lands and water
			 resources that were used for, or affected by, mineral activities and abandoned
			 or left in an inadequate reclamation status before the effective date of this
			 Act.
						(2)Lands for which
			 the Secretary makes a determination that there is no continuing reclamation
			 responsibility of a claim holder, operator, or other person who abandoned the
			 site prior to completion of required reclamation under State or other Federal
			 laws.
						(b)Specific Sites
			 and Areas Not EligibleSites and areas designated for remedial
			 action pursuant to the Uranium Mill Tailings Radiation Control Act of 1978 (42
			 U.S.C. 7901 et seq.) or that have been listed for remedial action pursuant to
			 the Comprehensive Environmental Response Compensation and Liability Act of 1980
			 (42 U.S.C. 9601 et seq.) shall not be eligible for expenditures from the Fund
			 under this section.
					(c)Inventory
						(1)The Secretary
			 shall prepare and maintain a publicly available inventory of abandoned hardrock
			 minerals mines on public lands and any abandoned hardrock mineral mines on
			 Indian lands that may be eligible for expenditures under this subtitle, and
			 shall deliver a yearly report to the Congress on the progress in cleanup of
			 such sites.
						(2)Not later than 5
			 years after the date of enactment of this Act, and every 5 years thereafter,
			 the Secretary shall update the inventory described in paragraph (1).
						CAdministrative
			 Provisions
				231.Effective
			 dateThis title shall take
			 effect on the date of enactment of this Act.
				232.Fees
			 adjustments
					(a)In
			 generalThe Secretary of the Interior shall adjust the fees
			 required by section 211 to reflect changes in the Consumer Price Index
			 published by the Bureau of Labor Statistics of the Department of Labor every 5
			 years after the date of enactment of this Act, or more frequently if the
			 Secretary determines an adjustment to be reasonable.
					(b)NoticeThe
			 Secretary shall provide claimants notice of any adjustment made under this
			 section not later than July 1 of any year in which the adjustment is
			 made.
					(c)ApplicationA
			 fee adjustment under this section shall begin to apply in the calendar year
			 following the calendar year in which it is made.
					233.Inspection and
			 monitoring
					(a)InspectionsThe Secretary of the Interior shall make
			 inspections of mineral activities so as to ensure compliance with the
			 requirements of this title.
					(b)Ancillary
			 powersIn connection with any hearing, inquiry, investigation, or
			 audit under this title, the Secretary may take any of the following
			 actions:
						(1)Require, by
			 special or general order, any person to submit in writing such affidavits and
			 answers to questions as the Secretary concerned may reasonably prescribe, which
			 submission shall be made within such reasonable period and under oath or
			 otherwise, as may be necessary.
						(2)Administer
			 oaths.
						(3)Require by
			 subpoena the attendance and testimony of witnesses and the production of all
			 books, papers, records, documents, matter, and materials, as such Secretary may
			 request.
						(4)Order testimony to
			 be taken by deposition before any person who is designated by such Secretary
			 and who has the power to administer oaths, and to compel testimony and the
			 production of evidence in the same manner as authorized under paragraph (3) of
			 this subsection.
						(5)Pay witnesses the
			 same fees and mileage as are paid in like circumstances in the courts of the
			 United States.
						(c)EnforcementIn
			 cases of refusal to obey a subpoena served upon any person under this section,
			 the district court of the United States for any district in which such person
			 is found, resides, or transacts business, upon application by the Attorney
			 General at the request of the Secretary concerned and after notice to such
			 person, shall have jurisdiction to issue an order requiring such person to
			 appear and produce documents before the Secretary concerned. Any failure to
			 obey such order of the court may be punished by such court as contempt thereof
			 and subject to a penalty of up to $10,000 a day.
					(d)Entry and
			 accessWithout advance notice and upon presentation of
			 appropriate credentials, the Secretary or any authorized representative
			 thereof—
						(1)shall have the
			 right of entry to, upon, or through the site of any claim, mineral activities,
			 or any premises in which any records required to be maintained under this title
			 are located;
						(2)may at reasonable
			 times, and without delay, have access to records, inspect any monitoring
			 equipment, or review any method of operation required under this title;
						(3)may engage in any
			 work and do all things necessary or expedient to implement and administer the
			 provisions of this title; and
						(4)may, if
			 accompanied by any appropriate law enforcement officer, or an appropriate law
			 enforcement officer alone, stop and inspect any motorized form of
			 transportation which is not on a claim site if he or she has probable cause to
			 believe such vehicle is carrying hardrock minerals, concentrates, or products
			 derived therefrom from a claim site on Federal lands or allocated to such claim
			 site. Such inspection shall be for the purpose of determining whether the
			 operator of such vehicle has the documentation required by law, if such
			 documentation is required under this title.
						234.RegulationsThe Secretary of the Interior and the
			 Secretary of Agriculture shall issue such regulations as are necessary to
			 implement this Act. The regulations implementing subtitle B, subtitle C,
			 subtitle D, and subtitle E that affect the Forest Service shall be joint
			 regulations issued by both Secretaries, and shall be issued no later than 180
			 days after the date of enactment of this Act.
				235.Availability of
			 public recordsCopies of
			 records, reports, inspection materials, or information obtained by the
			 Secretary of the Interior or the Secretary of Agriculture under this title
			 shall be made immediately available to the public, consistent with
			 section
			 552 of title 5, United States Code, in central and sufficient
			 locations in the county, multicounty, and State area of mineral activity or
			 reclamation so that such items are conveniently available to residents in the
			 area proposed or approved for mineral activities and on the Internet.
				
